        Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 1 of 85


                                                                 APPEAL,CLOSED,TYPE−D
                               U.S. District Court
                    District of Columbia (Washington, DC)
               CIVIL DOCKET FOR CASE #: 1:19−cv−02117−TJK

CAPITAL AREA IMMIGRANTS' RIGHTS COALITION et al     Date Filed: 07/16/2019
v. TRUMP et al                                      Date Terminated: 07/15/2020
Assigned to: Judge Timothy J. Kelly                 Jury Demand: None
Cause: 05:0706 Judicial Review of Agency Actions    Nature of Suit: 890 Other Statutory
                                                    Actions
                                                    Jurisdiction: U.S. Government Defendant
Plaintiff
CAPITAL AREA IMMIGRANTS'              represented by Craig Alan Hoover
RIGHTS COALITION                                     HOGAN LOVELLS
                                                     555 13th Street, NW
                                                     Washington, DC 20004−1161
                                                     (202) 637−5694
                                                     Fax: 202−637−5910
                                                     Email: craig.hoover@hoganlovells.com
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                    Kaitlin Welborn
                                                    ACLU OF ALABAMA
                                                    P.O. Box 6179
                                                    Montgomery, AL 36106
                                                    334−265−2754
                                                    Email: kwelborn@aclualabama.org
                                                    TERMINATED: 04/24/2020
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Neal Kumar Katyal
                                                    HOGAN LOVELLS US LLP
                                                    555 Thirteenth Street, NW
                                                    Washington, DC 20004
                                                    (202) 637−5528
                                                    Fax: (202) 637−5910
                                                    Email: neal.katyal@hoganlovells.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    T. Clark Weymouth
                                                    HOGAN LOVELLS US LLP
                                                    555 Thirteenth St. N.W.
                                                    Washington, DC 20004
                                                    (202) 637−8633
                                                    Email: t.weymouth@hoganlovells.com
                                                    LEAD ATTORNEY


                                                                                              1
Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 2 of 85


                                          ATTORNEY TO BE NOTICED

                                          Thomas P. Schmidt
                                          HOGAN LOVELLS US LLP
                                          390 Madison Ave
                                          New York, NY 10017
                                          212−918−5547
                                          Email: thomas.schmidt@hoganlovells.com
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Elizabeth Hagerty
                                          U.S. ATTORNEY'S OFFICE
                                          1801 California Street
                                          Suite 1600
                                          Denver, CO 80202
                                          303−454−0101
                                          Fax: 303−454−0411
                                          Email: elizabeth.hagerty@usdoj.gov
                                          TERMINATED: 01/02/2020

                                          Hardy Vieux
                                          HUMAN RIGHTS FIRST
                                          805 15th Street, NW
                                          Suite 900
                                          Washington, DC 20005
                                          (202) 888−7607
                                          Fax: (202) 543−5999
                                          Email: vieuxh@humanrightsfirst.org
                                          ATTORNEY TO BE NOTICED

                                          Mitchell Pearsall Reich
                                          HOGAN LOVELLS US LLP
                                          555 Thirteenth St. N.W.
                                          Washington, DC 20004
                                          (202) 637−5833
                                          Email: mitchell.reich@hoganlovells.com
                                          ATTORNEY TO BE NOTICED

                                          Patricia Stottlemyer
                                          HUMAN RIGHTS FIRST
                                          805 15th Street, NW
                                          Suite 900
                                          Washington, DC 20005
                                          (202) 370−3317
                                          Email: StottlemyerP@humanrightsfirst.org
                                          ATTORNEY TO BE NOTICED

                                          Justin Bernick
                                          HOGAN LOVELLS US LLP
                                          555 13th Street, NW
                                          Washington, DC 20004


                                                                                     2
        Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 3 of 85


                                                  (202) 637−5485
                                                  Email: justin.bernick@hoganlovells.com
                                                  ATTORNEY TO BE NOTICED

Plaintiff
REFUGEE AND IMMIGRANT                 represented by Craig Alan Hoover
CENTER FOR EDUCATION AND                             (See above for address)
LEGAL SERVICES, INC.                                 LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Kaitlin Welborn
                                                  (See above for address)
                                                  TERMINATED: 04/24/2020
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Manoj Govindaiah
                                                  REFUGEE AND IMMIGRANT CENTER
                                                  FOR EDUCATON AND LEGAL
                                                  SERVICES
                                                  802 Kentucky Avenue
                                                  San Antonio, TX 78201
                                                  United Sta
                                                  210−787−3745
                                                  Fax: 210−787−3745
                                                  Email: manoj.govindaiah@raicestexas.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Neal Kumar Katyal
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  T. Clark Weymouth
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Thomas P. Schmidt
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Elizabeth Hagerty
                                                  (See above for address)
                                                  TERMINATED: 01/02/2020

                                                  Hardy Vieux
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED


                                                                                            3
         Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 4 of 85


                                                   Mitchell Pearsall Reich
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Patricia Stottlemyer
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Justin Bernick
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Plaintiff
Z.B.M.                                 represented by Craig Alan Hoover
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Kaitlin Welborn
                                                   (See above for address)
                                                   TERMINATED: 04/24/2020
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Thomas P. Schmidt
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Elizabeth Hagerty
                                                   (See above for address)
                                                   TERMINATED: 01/02/2020

Plaintiff
C.C.R.O.                               represented by Craig Alan Hoover
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Kaitlin Welborn
                                                   (See above for address)


                                                                                4
         Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 5 of 85


                                                   TERMINATED: 04/24/2020
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Thomas P. Schmidt
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Elizabeth Hagerty
                                                   (See above for address)
                                                   TERMINATED: 01/02/2020

Plaintiff
Y.G.C.                                 represented by Craig Alan Hoover
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Kaitlin Welborn
                                                   (See above for address)
                                                   TERMINATED: 04/24/2020
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Thomas P. Schmidt
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Elizabeth Hagerty
                                                   (See above for address)
                                                   TERMINATED: 01/02/2020

Plaintiff
D.L.R.                                 represented by Craig Alan Hoover
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Kaitlin Welborn


                                                                                5
        Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 6 of 85


                                                  (See above for address)
                                                  TERMINATED: 04/24/2020
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Thomas P. Schmidt
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Elizabeth Hagerty
                                                  (See above for address)
                                                  TERMINATED: 01/02/2020

Plaintiff
M.Y.R.B.                              represented by Craig Alan Hoover
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Justin Bernick
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Kaitlin Welborn
                                                  (See above for address)
                                                  TERMINATED: 04/24/2020
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Thomas P. Schmidt
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Elizabeth Hagerty
                                                  (See above for address)
                                                  TERMINATED: 01/02/2020

Plaintiff
N.G.R.L.                              represented by Craig Alan Hoover
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Justin Bernick
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED



                                                                               6
        Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 7 of 85


                                                  Kaitlin Welborn
                                                  (See above for address)
                                                  TERMINATED: 04/24/2020
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Thomas P. Schmidt
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Elizabeth Hagerty
                                                  (See above for address)
                                                  TERMINATED: 01/02/2020

Plaintiff
HUMAN RIGHTS FIRST                    represented by Craig Alan Hoover
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Justin Bernick
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Kaitlin Welborn
                                                  (See above for address)
                                                  TERMINATED: 04/24/2020
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Thomas P. Schmidt
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Elizabeth Hagerty
                                                  (See above for address)
                                                  TERMINATED: 01/02/2020

Plaintiff
W.M.R.O.                              represented by Craig Alan Hoover
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Justin Bernick
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED


                                                                               7
         Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 8 of 85




                                                   Kaitlin Welborn
                                                   (See above for address)
                                                   TERMINATED: 04/24/2020
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Thomas P. Schmidt
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Elizabeth Hagerty
                                                   (See above for address)
                                                   TERMINATED: 01/02/2020

Plaintiff
J.M.M.                                 represented by Craig Alan Hoover
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Kaitlin Welborn
                                                   (See above for address)
                                                   TERMINATED: 04/24/2020
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Thomas P. Schmidt
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Elizabeth Hagerty
                                                   (See above for address)
                                                   TERMINATED: 01/02/2020

Plaintiff
K.M.V.M.                               represented by Craig Alan Hoover
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Justin Bernick
                                                   (See above for address)
                                                   LEAD ATTORNEY


                                                                                8
        Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 9 of 85


                                                             ATTORNEY TO BE NOTICED

                                                             Kaitlin Welborn
                                                             (See above for address)
                                                             TERMINATED: 04/24/2020
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Thomas P. Schmidt
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Elizabeth Hagerty
                                                             (See above for address)
                                                             TERMINATED: 01/02/2020


V.
Defendant
DONALD J. TRUMP                                represented by Erez Reuveni
in his official capacity as President of the                  U.S. DEPARTMENT OF JUSTICE
United States                                                 Civil Division
                                                              P.O. Box 868
                                                              Ben Franklin Station
                                                              Washington, DC 20044
                                                              (202) 307−4293
                                                              Fax: (202) 305−7000
                                                              Email: erez.r.reuveni@usdoj.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             Scott Grant Stewart
                                                             U.S. DEPARTMENT OF JUSTICE
                                                             950 Pennsylvania Avenue, NW
                                                             Washington, DC 20530
                                                             (202) 307−6482
                                                             Fax: (202) 514−8071
                                                             Email: scott.g.stewart@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Lauren Crowell Bingham
                                                             U.S. DEPARTMENT OF JUSTICE
                                                             Civil Division
                                                             P.O. Box 868
                                                             Ben Franklin Station
                                                             Washington, DC 20044
                                                             (202) 616−4458
                                                             Fax: (202) 305−7000
                                                             Email: lauren.c.bingham@usdoj.gov


                                                                                                 9
       Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 10 of 85


                                                             ATTORNEY TO BE NOTICED

Defendant
WILLIAM P. BARR                               represented by Erez Reuveni
in his official capacity as Attorney                         (See above for address)
General of the United States                                 LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Scott Grant Stewart
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Lauren Crowell Bingham
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
KEVIN K. MCALEENAN                            represented by Erez Reuveni
in his official capacity as Acting                           (See above for address)
Secretary of Homeland Security                               LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Scott Grant Stewart
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Lauren Crowell Bingham
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
KENNETH THOMAS CUCCINELLI,                    represented by Erez Reuveni
II                                                           (See above for address)
in his official capacity as Acting Director                  LEAD ATTORNEY
of U.S. Citizenship and Immigration                          ATTORNEY TO BE NOTICED
Services
                                                             Scott Grant Stewart
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Lauren Crowell Bingham
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
JOHN P. SANDERS                               represented by Erez Reuveni
in his official capacity as Acting                           (See above for address)


                                                                                       10
       Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 11 of 85


Commissioner of U.S. Customs and                          LEAD ATTORNEY
Border Protection                                         ATTORNEY TO BE NOTICED

                                                          Scott Grant Stewart
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Lauren Crowell Bingham
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Defendant
MATTHEW T. ALBENCE                            represented by Erez Reuveni
in his official capacity as Acting Director                  (See above for address)
of Immigration and Customs                                   LEAD ATTORNEY
Enforcement                                                  ATTORNEY TO BE NOTICED

                                                          Scott Grant Stewart
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Lauren Crowell Bingham
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Defendant
JAMES MCHENRY                                 represented by Erez Reuveni
in his official capacity as Director of the                  (See above for address)
Executive Office for Immigration Review                      LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                          Scott Grant Stewart
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Lauren Crowell Bingham
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Defendant
U.S. DEPARTMENT OF JUSTICE                    represented by Erez Reuveni
TERMINATED: 08/18/2019                                       (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                          Scott Grant Stewart
                                                          (See above for address)
                                                          LEAD ATTORNEY

                                                                                       11
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 12 of 85


                                                ATTORNEY TO BE NOTICED

                                                Lauren Crowell Bingham
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant
U.S. DEPARTMENT OF                  represented by Erez Reuveni
HOMELAND SECURITY                                  (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Scott Grant Stewart
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Lauren Crowell Bingham
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant
U.S. CITIZENSHIP &                  represented by Erez Reuveni
IMMIGRATION SERVICES                               (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Scott Grant Stewart
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Lauren Crowell Bingham
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant
U.S. CUSTOMS & BORDER               represented by Erez Reuveni
PROTECTION                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Scott Grant Stewart
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Lauren Crowell Bingham
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED


                                                                             12
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 13 of 85



Defendant
U.S. IMMIGRATION & CUSTOMS          represented by Erez Reuveni
ENFORCEMENT                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Scott Grant Stewart
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Lauren Crowell Bingham
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Defendant
EXECUTIVE OFFICE FOR                represented by Erez Reuveni
IMMIGRATION REVIEW                                 (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Scott Grant Stewart
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Lauren Crowell Bingham
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Amicus
KIDS IN NEED OF DEFENSE             represented by Mark S. Raffman
(KIND)                                             GOODWIN PROCTER LLP
                                                   1900 N St NW
                                                   Washington, DC 20036
                                                   202−346−4259
                                                   Email: mraffman@goodwinlaw.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
PROFESSORS OF IMMIGRATION           represented by Kevin Matthew Lamb
LAW                                                WILMER, CUTLER, PICKERING,
                                                   HALE & DORR, LLP.
                                                   1875 Pennsylvania Ave., NW
                                                   Washington, DC 20006
                                                   (202) 663−6000
                                                   Email: kevin.lamb@wilmerhale.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                                                      13
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 14 of 85



Amicus
IMMIGRATION REFORM LAW                      represented by Lawrence J. Joseph
INSTITUTE                                                  LAW OFFICE OF LAWRENCE J.
                                                           JOSEPH
                                                           1250 Connecticut Avenue, NW
                                                           Suite 700−1A
                                                           Washington, DC 20036
                                                           (202) 355−9452
                                                           Fax: (202) 318−2254
                                                           Email: ljoseph@larryjoseph.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
07/16/2019   1        COMPLAINT against All Defendants ( Filing fee $ 400 receipt number
                      0090−6258216) filed by CAPITAL AREA IMMIGRANTS' RIGHTS
                      COALITION, REFUGEE AND IMMIGRANT CENTER FOR EDUCATION
                      AND LEGAL SERVICES, INC.. (Attachments: # 1 Civil Cover Sheet, # 2
                      Summons, # 3 Summons, # 4 Summons, # 5 Summons, # 6 Summons, # 7
                      Summons, # 8 Summons, # 9 Summons, # 10 Summons, # 11 Summons, # 12
                      Summons, # 13 Summons, # 14 Summons, # 15 Summons)(Bernick, Justin)
                      (Entered: 07/16/2019)
07/16/2019   2        NOTICE OF RELATED CASE by All Plaintiffs. Case related to Case No.
                      1:18−cv−2718; 1:18−cv−2838. (Bernick, Justin) (Entered: 07/16/2019)
07/16/2019   3        MOTION for Temporary Restraining Order by CAPITAL AREA
                      IMMIGRANTS' RIGHTS COALITION, REFUGEE AND IMMIGRANT
                      CENTER FOR EDUCATION AND LEGAL SERVICES, INC. (Attachments: #
                      1 Memorandum in Support, # 2 Declaration of Michelle Garza Pareja, # 3
                      Declaration of Claudia Cubas, # 4 Text of Proposed Order, # 5 Declaration of
                      Counsel Regarding Compliance with Local Rule 65.1)(Bernick, Justin). Added
                      MOTION for Preliminary Injunction on 7/18/2019 (znmw). (Entered:
                      07/16/2019)
07/16/2019   4        MOTION to Expedite Hearing by CAPITAL AREA IMMIGRANTS' RIGHTS
                      COALITION, REFUGEE AND IMMIGRANT CENTER FOR EDUCATION
                      AND LEGAL SERVICES, INC. (Attachments: # 1 Text of Proposed
                      Order)(Bernick, Justin) (Entered: 07/16/2019)
07/17/2019            Case Assigned to Judge Randolph D. Moss. (zsb) (Entered: 07/17/2019)
07/17/2019            MINUTE ORDER: In filing the present action, Plaintiffs indicated that the
                      matter should be designated as related to O.A. et al. v. Trump et al.,
                      18−cv−2718, pursuant to Local Rule 40.5(a)(3). To ensure that the matter is
                      properly assigned, Plaintiffs are hereby ORDERED to show cause before 7:00
                      p.m. July 17, 2019, why this case should be treated as related to O.A. v. Trump.
                      Defendants may also file a brief before 7:00 p.m. today expressing their views
                      on whether and, if so, why the cases should be treated as related. The Court
                      recognizes that this is a very abbreviated schedule but has concluded that
                      expedition is necessary in light of the pending motion for a temporary


                                                                                                         14
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 15 of 85



                   restraining order. Signed by Judge Randolph D. Moss on 7/17/2019. (lcrdm1, )
                   (Entered: 07/17/2019)
07/17/2019    5    NOTICE of Appearance by Erez Reuveni on behalf of All Defendants (Reuveni,
                   Erez) (Entered: 07/17/2019)
07/17/2019    6    RESPONSE re 2 NOTICE of Related Case by MATTHEW T. ALBENCE,
                   WILLIAM P. BARR, KENNETH T. CUCCINELLI, EXECUTIVE OFFICE
                   FOR IMMIGRATION REVIEW, KEVIN K. MCALEENAN, JAMES
                   MCHENRY, JOHN P. SANDERS, DONALD J. TRUMP, U.S. CITIZENSHIP
                   & IMMIGRATION SERVICES, U.S. CUSTOMS & BORDER PROTECTION,
                   U.S. DEPARTMENT OF HOMELAND SECURITY, U.S. DEPARTMENT OF
                   JUSTICE, U.S. IMMIGRATION & CUSTOMS ENFORCEMENT. (Reuveni,
                   Erez) Modified event title on 7/18/2019 (znmw). (Entered: 07/17/2019)
07/17/2019    7    RESPONSE TO ORDER TO SHOW CAUSE re Order,,, filed by CAPITAL
                   AREA IMMIGRANTS' RIGHTS COALITION, REFUGEE AND
                   IMMIGRANT CENTER FOR EDUCATION AND LEGAL SERVICES, INC..
                   (Bernick, Justin) Modified event title on 7/18/2019 (znmw). (Entered:
                   07/17/2019)
07/17/2019    8    CERTIFICATE OF SERVICE by CAPITAL AREA IMMIGRANTS' RIGHTS
                   COALITION, REFUGEE AND IMMIGRANT CENTER FOR EDUCATION
                   AND LEGAL SERVICES, INC. re 7 Response to Order of the Court . (Bernick,
                   Justin) (Entered: 07/17/2019)
07/17/2019    9    NOTICE OF SUPPLEMENTAL AUTHORITY by CAPITAL AREA
                   IMMIGRANTS' RIGHTS COALITION, REFUGEE AND IMMIGRANT
                   CENTER FOR EDUCATION AND LEGAL SERVICES, INC. (Attachments: #
                   1 Exhibit A)(Bernick, Justin) (Entered: 07/17/2019)
07/18/2019   10    NOTICE of Appearance by Mitchell Pearsall Reich on behalf of CAPITAL
                   AREA IMMIGRANTS' RIGHTS COALITION, REFUGEE AND
                   IMMIGRANT CENTER FOR EDUCATION AND LEGAL SERVICES, INC.
                   (Reich, Mitchell) (Entered: 07/18/2019)
07/18/2019   11    NOTICE of Appearance by Elizabeth Hagerty on behalf of All Plaintiffs
                   (Hagerty, Elizabeth) (Entered: 07/18/2019)
07/18/2019         MINUTE ORDER: Local Rule 40.5(a)(3) provides that "[c]ivil, including
                   miscellaneous, cases are deemed related when the earliest is still pending on the
                   merits in the District Court and they (i) relate to common property, or (ii)
                   involve common issues of fact, or (iii) grow out of the same event or transaction
                   or (iv) involve the validity or infringement of the same patent." "The
                   fundamental rationale for the general rule requiring random assignment of cases
                   is to ensure greater public confidence in the integrity of the judicial process. The
                   rule guarantees fair and equal distribution of cases to all judges, avoids public
                   perception or appearance of favoritism in assignments, and reduces
                   opportunities for judge−shopping." Tripp v. Executive Office of the President,
                   196 F.R.D. 201, 202 (D.D.C. 2000) (Calendar Committee three−judge panel).
                   Because the two cases at issue, O.A. et al. v. Trump et al., 18−cv−2718 and
                   CAIR et al. v. Trump et al., 19−cv−2117, involve APA challenges to different
                   interim final rules enacting different policies based on different administrative
                   records, the Court has determined that they are not related for the purposes of
                   Local Rule 40.5(a)(3). That the cases may involve some overlapping legal issues

                                                                                                          15
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 16 of 85



                   and similar factual contentions relating to standing does not change this
                   conclusion. Thus, it is hereby ORDERED that this case shall be randomly
                   reassigned pursuant to Local Rule 40.3(a). Signed by Judge Randolph D. Moss
                   on 7/18/2019. (lcrdm1, ) (Entered: 07/18/2019)
07/18/2019   12    Case randomly reassigned to Judge Christopher R. Cooper. Judge Randolph D.
                   Moss is no longer assigned to the case. (rj) (Entered: 07/18/2019)
07/18/2019   13    Case randomly reassigned to Judge Timothy J. Kelly. Judge Christopher R.
                   Cooper is no longer assigned to the case. (rj) (Entered: 07/18/2019)
07/18/2019         MINUTE ORDER: The parties shall appear for a telephonic status conference
                   today, July 18, 2019, at 4:30 p.m. to discuss Plaintiffs' 4 Motion for Expedited
                   Hearing. The parties shall promptly contact the Courtroom Deputy at (202)
                   354−3495 to make arrangements to do so. Signed by Judge Timothy J. Kelly on
                   7/18/2019. (lctjk2) (Entered: 07/18/2019)
07/18/2019   14    SUMMONS (14) Issued Electronically as to All Defendants, U.S. Attorney and
                   U.S. Attorney General (Attachment: # 1 Notice and Consent)(zsb) (Entered:
                   07/18/2019)
07/18/2019         Minute Entry for proceedings held before Judge Timothy J. Kelly: Telephone
                   Status Conference held on 7/18/2019. Order to be issued by the court. Hearing
                   on 3 MOTION for Temporary Restraining Order set for 7/22/2019 at 2:00 PM in
                   Courtroom 11 before Judge Timothy J. Kelly. (Court Reporter: Patricia
                   Kaneshiro−Miller) (kh) (Entered: 07/18/2019)
07/18/2019         MINUTE ORDER: As discussed at the telephonic status conference held today,
                   it is hereby ORDERED that Defendants shall file their opposition to Plaintiffs' 3
                   Motion for Temporary Restraining Order by July 20, 2019, at 10:00 a.m., and
                   Plaintiffs shall file their reply in support of their motion by July 21, 2019, at
                   6:00 p.m. The parties shall appear for a hearing on Plaintiffs' motion for a
                   temporary restraining order on July 22, 2019, at 2:00 p.m. in Courtroom 11. It is
                   further ORDERED that Defendants shall file the administrative record as soon
                   as practicable, and no later than July 23, 2019, at 8:00 p.m. In light of this order,
                   Plaintiffs' 4 Motion for Expedited Hearing is hereby DENIED AS MOOT.
                   Signed by Judge Timothy J. Kelly on 7/18/2019. (lctjk2) (Entered: 07/18/2019)
07/19/2019   15    NOTICE of Appearance by Scott Grant Stewart on behalf of All Defendants
                   (Stewart, Scott) (Entered: 07/19/2019)
07/19/2019   16    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed as
                   to the United States Attorney. Date of Service Upon United States Attorney on
                   7/19/2019. Answer due for ALL FEDERAL DEFENDANTS by 9/17/2019.
                   (Hagerty, Elizabeth) (Entered: 07/19/2019)
07/19/2019   17    LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests by CAPITAL AREA IMMIGRANTS' RIGHTS
                   COALITION (Hagerty, Elizabeth) (Entered: 07/19/2019)
07/19/2019   18    LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests by REFUGEE AND IMMIGRANT CENTER FOR
                   EDUCATION AND LEGAL SERVICES, INC. (Hagerty, Elizabeth) (Entered:
                   07/19/2019)
07/19/2019   19

                                                                                                           16
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 17 of 85



                   MOTION for Leave to File A Brief Amicus Curiae by KIDS IN NEED OF
                   DEFENSE (KIND) (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Text of
                   Proposed Order)(Raffman, Mark) (Entered: 07/19/2019)
07/20/2019   20    Memorandum in opposition to re 3 MOTION for Temporary Restraining Order
                   MOTION for Preliminary Injunction filed by MATTHEW T. ALBENCE,
                   WILLIAM P. BARR, KENNETH T. CUCCINELLI, EXECUTIVE OFFICE
                   FOR IMMIGRATION REVIEW, KEVIN K. MCALEENAN, JAMES
                   MCHENRY, JOHN P. SANDERS, DONALD J. TRUMP, U.S. CITIZENSHIP
                   & IMMIGRATION SERVICES, U.S. CUSTOMS & BORDER PROTECTION,
                   U.S. DEPARTMENT OF HOMELAND SECURITY, U.S. DEPARTMENT OF
                   JUSTICE, U.S. IMMIGRATION & CUSTOMS ENFORCEMENT.
                   (Attachments: # 1 Text of Proposed Order)(Reuveni, Erez) (Entered:
                   07/20/2019)
07/20/2019   21    ADMINISTRATIVE RECORD by MATTHEW T. ALBENCE, WILLIAM P.
                   BARR, KENNETH T. CUCCINELLI, EXECUTIVE OFFICE FOR
                   IMMIGRATION REVIEW, KEVIN K. MCALEENAN, JAMES MCHENRY,
                   JOHN P. SANDERS, DONALD J. TRUMP, U.S. CITIZENSHIP &
                   IMMIGRATION SERVICES, U.S. CUSTOMS & BORDER PROTECTION,
                   U.S. DEPARTMENT OF HOMELAND SECURITY, U.S. DEPARTMENT OF
                   JUSTICE, U.S. IMMIGRATION & CUSTOMS ENFORCEMENT.
                   (Attachments: # 1 Administrative Record Part 1, # 2 Administrative Record Part
                   2, # 3 Administrative Record Part 3, # 4 Administrative Record Part 4, # 5
                   Administrative Record Part 5, # 6 Administrative Record Part 6, # 7
                   Administrative Record Part 7, # 8 Administrative Record Part 8, # 9
                   Administrative Record Part 9)(Reuveni, Erez) (Entered: 07/20/2019)
07/21/2019   22    REPLY to opposition to motion re 3 MOTION for Temporary Restraining Order
                   MOTION for Preliminary Injunction filed by CAPITAL AREA IMMIGRANTS'
                   RIGHTS COALITION, REFUGEE AND IMMIGRANT CENTER FOR
                   EDUCATION AND LEGAL SERVICES, INC.. (Bernick, Justin) (Entered:
                   07/21/2019)
07/22/2019   23    NOTICE of Appearance by Kaitlin Welborn on behalf of All Plaintiffs
                   (Welborn, Kaitlin) (Entered: 07/22/2019)
07/22/2019         Minute Entry for proceedings held before Judge Timothy J. Kelly: Motion
                   Hearing held on 7/22/2019 re 3 MOTION for Temporary Restraining Order.
                   Oral argument heard and taken under advisement. (Court Reporter: Timothy
                   Miller) (kh) (Entered: 07/22/2019)
07/22/2019   24    NOTICE of Appearance by T. Clark Weymouth on behalf of All Plaintiffs
                   (Weymouth, T.) (Entered: 07/22/2019)
07/22/2019   25    NOTICE of Appearance by Neal Kumar Katyal on behalf of All Plaintiffs
                   (Katyal, Neal) (Entered: 07/22/2019)
07/22/2019   26    NOTICE of Appearance by Manoj Govindaiah on behalf of REFUGEE AND
                   IMMIGRANT CENTER FOR EDUCATION AND LEGAL SERVICES, INC.
                   (Govindaiah, Manoj) (Entered: 07/22/2019)
07/23/2019   27    NOTICE of Appearance by Lauren Crowell Bingham on behalf of MATTHEW
                   T. ALBENCE, WILLIAM P. BARR, KENNETH T. CUCCINELLI,
                   EXECUTIVE OFFICE FOR IMMIGRATION REVIEW, KEVIN K.


                                                                                                    17
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 18 of 85



                   MCALEENAN, JAMES MCHENRY, JOHN P. SANDERS, DONALD J.
                   TRUMP, U.S. CITIZENSHIP & IMMIGRATION SERVICES, U.S.
                   CUSTOMS & BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION & CUSTOMS ENFORCEMENT (Bingham, Lauren)
                   (Entered: 07/23/2019)
07/23/2019         MINUTE ORDER: It is hereby ORDERED that the parties shall appear for an
                   oral ruling on Plaintiffs' 3 Motion for Temporary Restraining Order on July 24,
                   2019, at 10:00 a.m. in Courtroom 11. If counsel wish to appear telephonically,
                   they shall contact the Courtroom Deputy at (202) 354−3495 to make
                   arrangements to do so. Signed by Judge Timothy J. Kelly on 7/23/2019. (lctjk2)
                   (Entered: 07/23/2019)
07/24/2019         Minute Entry for proceedings held before Judge Timothy J. Kelly: Oral Ruling
                   held on 7/24/2019. For the reasons stated on the record in open court, Plaintiff's
                   3 MOTION for Temporary Restraining Order is DENIED. (Court Reporter:
                   Timothy Miller) (kh) (Entered: 07/24/2019)
07/24/2019   28    TRANSCRIPT OF ORAL RULING before Judge Timothy J. Kelly held on
                   7−24−19; Page Numbers: 1−16; Date of Issuance: 7−24−19; Court Reporter:
                   Timothy R. Miller, Telephone Number (202) 354−3111. Transcripts may be
                   ordered by submitting the <a
                   href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                   Form</a><P></P><P></P>For the first 90 days after this filing date, the
                   transcript may be viewed at the courthouse at a public terminal or purchased
                   from the court reporter referenced above. After 90 days, the transcript may be
                   accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                   ASCII) may be purchased from the court reporter.<P>NOTICE RE
                   REDACTION OF TRANSCRIPTS: The parties have twenty−one days to file
                   with the court and the court reporter any request to redact personal identifiers
                   from this transcript. If no such requests are filed, the transcript will be made
                   available to the public via PACER without redaction after 90 days. The policy,
                   which includes the five personal identifiers specifically covered, is located on
                   our website at www.dcd.uscourts.gov.<P></P> Redaction Request due
                   8/14/2019. Redacted Transcript Deadline set for 8/24/2019. Release of
                   Transcript Restriction set for 10/22/2019.(Miller, Timothy) (Entered:
                   07/24/2019)
07/25/2019         MINUTE ORDER: Despite the Court's instruction at the oral ruling held on July
                   24, 2019, it is hereby ORDERED that the parties shall meet, confer, and file a
                   joint status report no later than Monday, July 29, 2019, proposing how they
                   would like to proceed in this matter. That report shall address, in particular,
                   whether the Government, if it has not already done so, intends to seek a stay of
                   the District Court for the Northern District of California's order entering a
                   preliminary injunction in Case No. 19−cv−04073−JST, ECF No. 42, and further
                   whether, in light of that order, the parties in this case will consent to holding
                   Plaintiffs' 3 Motion for Preliminary Injunction in abeyance and proceed to
                   summary judgment briefing on Plaintiffs' claims. It is further ORDERED that
                   Defendants shall file their response to Movant KIND's 19 Motion for Leave to
                   File an Amicus Brief by Monday, July 29, 2019. Signed by Judge Timothy J.
                   Kelly on 7/25/2019. (lctjk2) (Entered: 07/25/2019)



                                                                                                        18
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 19 of 85



07/29/2019   29    RESPONSE re 19 MOTION for Leave to File A Brief Amicus Curiae filed by
                   MATTHEW T. ALBENCE, WILLIAM P. BARR, KENNETH T.
                   CUCCINELLI, EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,
                   KEVIN K. MCALEENAN, JAMES MCHENRY, JOHN P. SANDERS,
                   DONALD J. TRUMP, U.S. CITIZENSHIP & IMMIGRATION SERVICES,
                   U.S. CUSTOMS & BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION & CUSTOMS ENFORCEMENT. (Reuveni, Erez) (Entered:
                   07/29/2019)
07/29/2019   30    Joint STATUS REPORT by CAPITAL AREA IMMIGRANTS' RIGHTS
                   COALITION, REFUGEE AND IMMIGRANT CENTER FOR EDUCATION
                   AND LEGAL SERVICES, INC.. (Bernick, Justin) (Entered: 07/29/2019)
07/30/2019         MINUTE ORDER: Upon consideration of the parties' 30 Joint Status Report, it
                   is hereby ORDERED that the following schedule shall govern further
                   proceedings: (1) Plaintiffs shall file their motion for summary judgment by
                   August 27, 2019; (2) Defendants shall file their consolidated cross−motion for
                   summary judgment and opposition to Plaintiffs' motion by September 17, 2019;
                   (3) Plaintiffs shall file their consolidated reply in support of their motion and
                   opposition to Defendants' cross−motion by September 24, 2019; (4) and
                   Defendants shall file their reply in support of their cross−motion by October 1,
                   2019. The parties shall appear for a hearing on their motions on October 16,
                   2019, at 2:00 p.m. in Courtroom 11. Upon consent of the parties, the Court shall
                   hold Plaintiffs' Motion for Preliminary Injunction in abeyance in light of the
                   preliminary injunction entered by the District Court for the Northern District of
                   California in East Bay Sanctuary Covenant v. Barr, Case No. 19−cv−4073−JST,
                   ECF No. 42. Plaintiffs are, of course, entitled to renew their motion if that
                   injunction is stayed or vacated in whole or in part. Signed by Judge Timothy J.
                   Kelly on 7/30/2019. (lctjk2) (Entered: 07/30/2019)
08/06/2019   31    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL filed
                   by CAPITAL AREA IMMIGRANTS' RIGHTS COALITION, REFUGEE AND
                   IMMIGRANT CENTER FOR EDUCATION AND LEGAL SERVICES, INC.
                   (This document is SEALED and only available to authorized persons.)
                   (Attachments: # 1 Memorandum in Support, # 2 Amended Complaint, # 3
                   Declaration of J.M.M., # 4 Declaration of D.L.R., # 5 Declaration of Z.B.M., # 6
                   Declaration of Y.C.G., # 7 Declaration of M.Y.R.B., # 8 Declaration of
                   K.M.V.M., # 9 Declaration of W.M.R.O., # 10 Declaration of C.C.R.O., # 11
                   Declaration of N.G.R.L., # 12 Text of Proposed Order, # 13 Certificate of
                   Service)(Bernick, Justin) (Entered: 08/06/2019)
08/09/2019   32    TRANSCRIPT OF TEMPORARY RESTRAINING ORDER HEARING before
                   Judge Timothy J. Kelly held on 7−22−19; Page Numbers: 1−156; Date of
                   Issuance: 8−9−19; Court Reporter: Timothy R. Miller, Telephone Number (202)
                   354−3111. Transcripts may be ordered by submitting the <a
                   href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                   Form</a><P></P><P></P>For the first 90 days after this filing date, the
                   transcript may be viewed at the courthouse at a public terminal or purchased
                   from the court reporter referenced above. After 90 days, the transcript may be
                   accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                   ASCII) may be purchased from the court reporter.<P>NOTICE RE
                   REDACTION OF TRANSCRIPTS: The parties have twenty−one days to file


                                                                                                       19
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 20 of 85



                   with the court and the court reporter any request to redact personal identifiers
                   from this transcript. If no such requests are filed, the transcript will be made
                   available to the public via PACER without redaction after 90 days. The policy,
                   which includes the five personal identifiers specifically covered, is located on
                   our website at www.dcd.uscourts.gov.<P></P> Redaction Request due
                   8/30/2019. Redacted Transcript Deadline set for 9/9/2019. Release of Transcript
                   Restriction set for 11/7/2019.(Miller, Timothy) (Entered: 08/09/2019)
08/12/2019   33    NOTICE of Appearance by Patricia Stottlemyer on behalf of All Plaintiffs
                   (Stottlemyer, Patricia) (Entered: 08/12/2019)
08/12/2019   34    NOTICE of Appearance by Hardy Vieux on behalf of All Plaintiffs (Vieux,
                   Hardy) (Entered: 08/12/2019)
08/16/2019   35    RESPONSE re 31 SEALED MOTION FOR LEAVE TO FILE DOCUMENT
                   UNDER SEAL filed by CAPITAL AREA IMMIGRANTS' RIGHTS
                   COALITION, REFUGEE AND IMMIGRANT CENTER FOR EDUCATION
                   AND LEGAL SERVICES, INC. (This document is SEALED and only available
                   to authorized persons.) filed by CAPITAL AREA IMMIGRANTS' RIGHTS
                   COALITION, REFUGEE AND IMMIGRANT CENTER FOR EDUCATION
                   AND LEGAL SERVICES, INC.. (Bernick, Justin) (Entered: 08/16/2019)
08/18/2019   36    MEMORANDUM OPINION & ORDER granting Plaintiffs' 31 Motion for
                   Leave to File Using Pseudonyms and Under Seal. See Order for details. Signed
                   by Judge Timothy J. Kelly on 8/18/2019. (lctjk2) (Entered: 08/18/2019)
08/18/2019   37    AMENDED COMPLAINT against All Defendants filed by REFUGEE AND
                   IMMIGRANT CENTER FOR EDUCATION AND LEGAL SERVICES, INC.,
                   CAPITAL AREA IMMIGRANTS' RIGHTS COALITION, Z.B.M., C.C.R.O.,
                   Y.G.C., D.L.R., M.Y.R.B., N.G.R.L., Human Rights First, W.M.R.O., J.M.M.,
                   K.M.V.M..(Hagerty, Elizabeth) (Entered: 08/18/2019)
08/18/2019   38    MEMORANDUM re 31 SEALED MOTION FOR LEAVE TO FILE
                   DOCUMENT UNDER SEAL filed by CAPITAL AREA IMMIGRANTS'
                   RIGHTS COALITION, REFUGEE AND IMMIGRANT CENTER FOR
                   EDUCATION AND LEGAL SERVICES, INC. (This document is SEALED
                   and only available to authorized persons.) filed by REFUGEE AND
                   IMMIGRANT CENTER FOR EDUCATION AND LEGAL SERVICES, INC.,
                   CAPITAL AREA IMMIGRANTS' RIGHTS COALITION by C.C.R.O.,
                   CAPITAL AREA IMMIGRANTS' RIGHTS COALITION, D.L.R., Human
                   Rights First, J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L., REFUGEE AND
                   IMMIGRANT CENTER FOR EDUCATION AND LEGAL SERVICES, INC.,
                   W.M.R.O., Y.G.C., Z.B.M.. (Hagerty, Elizabeth) (Entered: 08/18/2019)
08/20/2019   39    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   MATTHEW T. ALBENCE served on 7/22/2019; WILLIAM P. BARR served
                   on 7/23/2019; KENNETH T. CUCCINELLI served on 7/22/2019; EXECUTIVE
                   OFFICE FOR IMMIGRATION REVIEW served on 7/22/2019; KEVIN K.
                   MCALEENAN served on 7/22/2019; JAMES MCHENRY served on 7/22/2019;
                   JOHN P. SANDERS served on 7/22/2019; DONALD J. TRUMP served on
                   7/25/2019; U.S. CITIZENSHIP & IMMIGRATION SERVICES served on
                   7/22/2019; U.S. CUSTOMS & BORDER PROTECTION served on 7/22/2019;
                   U.S. DEPARTMENT OF HOMELAND SECURITY served on 7/22/2019; U.S.
                   DEPARTMENT OF JUSTICE served on 7/23/2019; U.S. IMMIGRATION &


                                                                                                      20
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 21 of 85



                   CUSTOMS ENFORCEMENT served on 7/23/2019 (Hagerty, Elizabeth)
                   (Entered: 08/20/2019)
08/20/2019   40    PROPOSED BRIEFING SCHEDULE re Order,,,,, Set Deadlines/Hearings,,,, by
                   C.C.R.O., CAPITAL AREA IMMIGRANTS' RIGHTS COALITION, D.L.R.,
                   HUMAN RIGHTS FIRST, J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L.,
                   REFUGEE AND IMMIGRANT CENTER FOR EDUCATION AND LEGAL
                   SERVICES, INC., W.M.R.O., Y.G.C., Z.B.M.. (Bernick, Justin) (Entered:
                   08/20/2019)
08/21/2019   41    MOTION for Preliminary Injunction by C.C.R.O., CAPITAL AREA
                   IMMIGRANTS' RIGHTS COALITION, D.L.R., HUMAN RIGHTS FIRST,
                   J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L., REFUGEE AND IMMIGRANT
                   CENTER FOR EDUCATION AND LEGAL SERVICES, INC., W.M.R.O.,
                   Y.G.C., Z.B.M. (Attachments: # 1 Memorandum in Support, # 2 Declaration
                   (Supplemental) of Claudia Cubas, # 3 Declaration (Supplemental) of Michelle
                   Garza Pareja, # 4 Declaration of Sharon McBride, # 5 Declaration of Lisa
                   Frydman, # 6 Text of Proposed Order, # 7 Certificate of Service)(Bernick,
                   Justin) (Entered: 08/21/2019)
08/22/2019         MINUTE ORDER: Upon consideration of the parties' 40 Joint Statement, it is
                   hereby ORDERED that the following schedule shall govern further proceedings:
                   (1) Defendants shall file their opposition to Plaintiffs' 41 Motion for Preliminary
                   Injunction by August 28, 2019; (2) Plaintiffs shall file their reply by September
                   3, 2019; and (3) the parties shall appear for a hearing on Plaintiffs' motion on
                   September 11, 2019, at 2:00 p.m. in Courtroom 11. The parties may, where
                   feasible, incorporate by reference any arguments made in their briefing on
                   Plaintiffs' motion for a temporary restraining order. Furthermore, Defendants are
                   permitted to file a consolidated memorandum in opposition addressing both
                   Plaintiffs' motion in this case and the plaintiffs' motion for a preliminary
                   injunction in the related case, I.A. et al. v. Barr et al., Civil Action No. 19−2530,
                   provided that Defendants file the memorandum on both dockets. It is further
                   ORDERED that, upon the parties' request, the briefing schedule entered by the
                   Court on July 30, 2019, concerning the parties' cross−motions for summary
                   judgment is hereby held in abeyance pending resolution of Plaintiffs' renewed
                   motion for a preliminary injunction. Signed by Judge Timothy J. Kelly on
                   8/22/2019. (lctjk2) (Entered: 08/22/2019)
08/28/2019   42    MOTION for Leave to File a Brief as Amicus Curiae by Professors of
                   Immigration Law (Attachments: # 1 Proposed Amicus Brief, # 2 Text of
                   Proposed Order)(Lamb, Kevin) (Entered: 08/28/2019)
08/28/2019   43    RESPONSE re 41 MOTION for Preliminary Injunction filed by MATTHEW T.
                   ALBENCE, WILLIAM P. BARR, KENNETH T. CUCCINELLI, EXECUTIVE
                   OFFICE FOR IMMIGRATION REVIEW, KEVIN K. MCALEENAN, JAMES
                   MCHENRY, JOHN P. SANDERS, DONALD J. TRUMP, U.S. CITIZENSHIP
                   & IMMIGRATION SERVICES, U.S. CUSTOMS & BORDER PROTECTION,
                   U.S. DEPARTMENT OF HOMELAND SECURITY, U.S. IMMIGRATION &
                   CUSTOMS ENFORCEMENT. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3
                   Exhibit, # 4 Exhibit, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, # 9
                   Exhibit, # 10 Exhibit, # 11 Exhibit, # 12 Exhibit, # 13 Exhibit, # 14 Exhibit, #
                   15 Exhibit)(Bingham, Lauren) (Entered: 08/28/2019)
08/28/2019   44

                                                                                                           21
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 22 of 85



                   SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL filed
                   by MATTHEW T. ALBENCE, WILLIAM P. BARR, KENNETH T.
                   CUCCINELLI, EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,
                   KEVIN K. MCALEENAN, JAMES MCHENRY, JOHN P. SANDERS,
                   DONALD J. TRUMP, U.S. CITIZENSHIP & IMMIGRATION SERVICES,
                   U.S. CUSTOMS & BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. IMMIGRATION & CUSTOMS
                   ENFORCEMENT (This document is SEALED and only available to authorized
                   persons.) (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5
                   Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10 Exhibit, # 11
                   Exhibit, # 12 Exhibit, # 13 Exhibit, # 14 Exhibit, # 15 Exhibit)(Bingham,
                   Lauren) (Entered: 08/28/2019)
08/29/2019   45    Consent MOTION for Leave to File Memorandum of Law in Support of
                   Defendants as Amicus Curiae by IMMIGRATION REFORM LAW
                   INSTITUTE (Attachments: # 1 Exhibit Proposed Amicus Memo of Law, # 2
                   Exhibit Exhibit to Proposed Memo, # 3 Text of Proposed Order Proposed
                   Order)(Joseph, Lawrence) (Entered: 08/29/2019)
09/03/2019   46    REPLY to opposition to motion re 41 MOTION for Preliminary Injunction filed
                   by C.C.R.O., CAPITAL AREA IMMIGRANTS' RIGHTS COALITION,
                   D.L.R., HUMAN RIGHTS FIRST, J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L.,
                   REFUGEE AND IMMIGRANT CENTER FOR EDUCATION AND LEGAL
                   SERVICES, INC., W.M.R.O., Y.G.C., Z.B.M.. (Bernick, Justin) (Entered:
                   09/03/2019)
09/04/2019         MINUTE ORDER granting Defendants' 44 Unopposed Motion to File Exhibits
                   Under Seal. In light of the Court's 36 Memorandum Opinion & Order and
                   Defendants' obligations under 8 C.F.R. § 208.6, and upon consideration of the
                   relevant factors set forth in United States v. Hubbard, 650 F.2d 293, 317−22
                   (D.C. Cir. 1980), including the fact that no party objects, it is hereby ORDERED
                   that Defendants' motion is GRANTED. Exhibits A through O, attached to the
                   motion as ECF No. 44−1 through ECF No. 44−15, the last of which the Court
                   presumes is incorrectly marked Exhibit N, shall remain under seal. Signed by
                   Judge Timothy J. Kelly on 9/4/2019. (lctjk2) (Entered: 09/04/2019)
09/04/2019   47    SEALED DOCUMENT (Exhibit A) filed by MATTHEW T. ALBENCE,
                   WILLIAM P. BARR, KENNETH T. CUCCINELLI, EXECUTIVE OFFICE
                   FOR IMMIGRATION REVIEW, KEVIN K. MCALEENAN, JAMES
                   MCHENRY, JOHN P. SANDERS, DONALD J. TRUMP, U.S. CITIZENSHIP
                   & IMMIGRATION SERVICES, U.S. CUSTOMS & BORDER PROTECTION,
                   U.S. DEPARTMENT OF HOMELAND SECURITY, U.S. IMMIGRATION &
                   CUSTOMS ENFORCEMENT. re 43 Response to motion,, filed by U.S.
                   CUSTOMS & BORDER PROTECTION, KEVIN K. MCALEENAN,
                   KENNETH T. CUCCINELLI, U.S. IMMIGRATION & CUSTOMS
                   ENFORCEMENT, DONALD J. TRUMP, EXECUTIVE OFFICE FOR
                   IMMIGRATION REVIEW, JOHN P. SANDERS, U.S. CITIZENSHIP &
                   IMMIGRATION SERVICES, U.S. DEPARTMENT OF HOMELAND
                   SECURITY, MATTHEW T. ALBENCE, WILLIAM P. BARR, JAMES
                   MCHENRY. (This document is SEALED and only available to authorized
                   persons.) (Attachments: # 1 Exhibit B, # 2 Exhibit C, # 3 Exhibit D, # 4 Exhibit
                   E, # 5 Exhibit F, # 6 Exhibit G, # 7 Exhibit H, # 8 Exhibit I, # 9 Exhibit J, # 10
                   Exhibit K, # 11 Exhibit L, # 12 Exhibit M, # 13 Exhibit N, # 14 Exhibit N) (ztth)


                                                                                                        22
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 23 of 85



                   (Entered: 09/05/2019)
09/05/2019   48    NOTICE of Appearance by Craig Alan Hoover on behalf of C.C.R.O.,
                   CAPITAL AREA IMMIGRANTS' RIGHTS COALITION, D.L.R., HUMAN
                   RIGHTS FIRST, J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L., REFUGEE AND
                   IMMIGRANT CENTER FOR EDUCATION AND LEGAL SERVICES, INC.,
                   W.M.R.O., Y.G.C., Z.B.M. (Hoover, Craig) (Entered: 09/05/2019)
09/09/2019         MINUTE ORDER: Consistent with the structure of the hearing on Plaintiffs'
                   motion for a temporary restraining order, the Court plans to ask the parties a set
                   of prepared questions at the consolidated hearing scheduled for September 11,
                   2019, on Plaintiffs' 41 Motion for Preliminary Injunction and the plaintiffs'
                   comparable motion in the related case, I.A. et al. v. Barr et al., Civil Action No.
                   19−2530. Accordingly, and in light of the numerous common issues presented
                   by the cases, it is hereby ORDERED that Plaintiffs shall confer with the
                   plaintiffs in the related case to discuss a mutually agreeable plan for responding
                   to the Court's questioning on those common issues. The Court will not tolerate
                   duplicative arguments from both sets of plaintiffs. Signed by Judge Timothy J.
                   Kelly on 9/9/2019. (lctjk2) (Entered: 09/09/2019)
09/09/2019         MINUTE ORDER: It is hereby ORDERED that the parties shall appear for a
                   telephonic status conference on September 10, 2019, at 9:00 a.m. The parties
                   shall confer in light of the District Court for the Northern District of California's
                   order reinstating the scope of injunctive relief in East Bay Sanctuary Covenant
                   et al. v. Barr et al., Case No. 19−cv−04073−JST, ECF No. 73, and be prepared
                   to discuss how they would like to proceed in this case. The parties shall
                   promptly contact the Courtroom Deputy at (202) 354−3495 to make
                   arrangements to do so. Signed by Judge Timothy J. Kelly on 9/9/2019. (lctjk2)
                   (Entered: 09/09/2019)
09/09/2019   49    PROPOSED BRIEFING SCHEDULE by C.C.R.O., CAPITAL AREA
                   IMMIGRANTS' RIGHTS COALITION, D.L.R., HUMAN RIGHTS FIRST,
                   J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L., REFUGEE AND IMMIGRANT
                   CENTER FOR EDUCATION AND LEGAL SERVICES, INC., W.M.R.O.,
                   Y.G.C., Z.B.M.. (Bernick, Justin) (Entered: 09/09/2019)
09/09/2019         MINUTE ORDER: Upon consideration of the parties' 49 Joint Statement on
                   Scheduling Concerning Plaintiffs' Motions for Preliminary Injunction, and in
                   light of the renewed injunction issued by the District Court for the Northern
                   District of California in East Bay Sanctuary Covenant et al. v. Barr et al., Case
                   No. 19−cv−04073−JST, ECF No. 73, it is hereby ORDERED that Plaintiffs' 41
                   Motion for Preliminary Injunction is held in abeyance, and the hearing on that
                   motion scheduled for September 11, 2019, is VACATED. Plaintiffs are entitled
                   to renew their motion if that injunction is stayed or vacated in whole or in part. It
                   is further ORDERED that within two days of the Supreme Court's decision on
                   the application for a stay pending appeal in Barr et al. v. East Bay Sanctuary
                   Covenant et al., No. 19A230, the parties shall promptly confer and propose a
                   schedule concerning cross−motions for summary judgment. In light of this
                   order, the telephonic status conference scheduled for September 10, 2019, is
                   hereby VACATED. Signed by Judge Timothy J. Kelly on 9/9/2019. (lctjk2)
                   (Entered: 09/09/2019)
09/13/2019         MINUTE ORDER: It is hereby ORDERED that the deadline to submit a joint
                   proposed schedule concerning cross−motions for summary judgment is

                                                                                                           23
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 24 of 85



                   EXTENDED to September 16, 2019. Signed by Judge Timothy J. Kelly on
                   9/13/2019. (lctjk2) (Entered: 09/13/2019)
09/16/2019   50    PROPOSED BRIEFING SCHEDULE by C.C.R.O., CAPITAL AREA
                   IMMIGRANTS' RIGHTS COALITION, D.L.R., HUMAN RIGHTS FIRST,
                   J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L., REFUGEE AND IMMIGRANT
                   CENTER FOR EDUCATION AND LEGAL SERVICES, INC., W.M.R.O.,
                   Y.G.C., Z.B.M.. (Bernick, Justin) (Entered: 09/16/2019)
09/17/2019   51    NOTICE OF RELATED CASE by All Defendants. Case related to Case No.
                   19−cv−2773. (Reuveni, Erez) (Main Document 51 replaced on 9/18/2019)
                   (znmw). (Entered: 09/17/2019)
09/18/2019         MINUTE ORDER: Upon consideration of the parties' 50 Joint Statement on
                   Scheduling, it is hereby ORDERED that the parties' briefs concerning Plaintiffs'
                   41 Motion for Preliminary Injunction shall be treated as cross−motions for
                   summary judgment. The following schedule shall govern further proceedings as
                   to those cross−motions: (1) each party shall file a statement of undisputed
                   material facts by September 30, 2019; (2) each party shall file a response to the
                   opposing party's statement of undisputed material facts by October 11, 2019; (3)
                   Defendants shall file their consolidated supplemental brief by October 16, 2019;
                   (4) Plaintiffs shall file their supplemental brief by October 23, 2019; and (5) the
                   parties shall appear for a hearing on their cross−motions for summary judgment
                   on October 28, 2019, at 2:00 p.m. in Courtroom 11. Upon the parties' joint
                   request, and because Defendants intend to raise threshold jurisdictional issues in
                   their supplemental briefing, it is further ORDERED that Defendants' deadline to
                   answer the 37 Amended Complaint is STAYED pending further order of the
                   Court. Signed by Judge Timothy J. Kelly on 9/18/2019. (lctjk2) (Entered:
                   09/18/2019)
09/30/2019   52    SUPPLEMENTAL MEMORANDUM re 41 Statement of Undisputed Material
                   Facts from Defendants. (Attachments: # 1 Exhibit Declaration of Elizabeth
                   Burgus, # 2 Exhibit N.B. Redacted Interview Notice)(Bingham, Lauren)
                   Modified event title and link on 10/3/2019 (znmw). (Entered: 09/30/2019)
09/30/2019   53    SUPPLEMENTAL MEMORANDUM re 41 Statement of Undisputed Material
                   Facts from Plaintiffs. (Bernick, Justin) Modified event title and link on
                   10/3/2019 (znmw). (Entered: 09/30/2019)
10/03/2019   54    NOTICE of correction and mootness by MATTHEW T. ALBENCE, WILLIAM
                   P. BARR, KENNETH T. CUCCINELLI, II, EXECUTIVE OFFICE FOR
                   IMMIGRATION REVIEW, KEVIN K. MCALEENAN, JAMES MCHENRY,
                   JOHN P. SANDERS, DONALD J. TRUMP, U.S. CITIZENSHIP &
                   IMMIGRATION SERVICES, U.S. CUSTOMS & BORDER PROTECTION,
                   U.S. DEPARTMENT OF HOMELAND SECURITY, U.S. IMMIGRATION &
                   CUSTOMS ENFORCEMENT (Attachments: # 1 Exhibit)(Reuveni, Erez)
                   (Entered: 10/03/2019)
10/03/2019   55    SUPPLEMENTAL MEMORANDUM to re 52 Civil Statement, (corrected)
                   filed by MATTHEW T. ALBENCE, WILLIAM P. BARR, KENNETH T.
                   CUCCINELLI, II, EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,
                   KEVIN K. MCALEENAN, JAMES MCHENRY, JOHN P. SANDERS,
                   DONALD J. TRUMP, U.S. CITIZENSHIP & IMMIGRATION SERVICES,
                   U.S. CUSTOMS & BORDER PROTECTION, U.S. DEPARTMENT OF


                                                                                                         24
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 25 of 85



                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION & CUSTOMS ENFORCEMENT. (Reuveni, Erez) (Entered:
                   10/03/2019)
10/11/2019   56    RESPONSE re 53 Civil Statement filed by MATTHEW T. ALBENCE,
                   WILLIAM P. BARR, KENNETH T. CUCCINELLI, II, EXECUTIVE OFFICE
                   FOR IMMIGRATION REVIEW, KEVIN K. MCALEENAN, JAMES
                   MCHENRY, JOHN P. SANDERS, DONALD J. TRUMP, U.S. CITIZENSHIP
                   & IMMIGRATION SERVICES, U.S. CUSTOMS & BORDER PROTECTION,
                   U.S. DEPARTMENT OF HOMELAND SECURITY, U.S. DEPARTMENT OF
                   JUSTICE, U.S. IMMIGRATION & CUSTOMS ENFORCEMENT. (Reuveni,
                   Erez) (Entered: 10/11/2019)
10/11/2019   57    RESPONSE re 55 Supplemental Memorandum, (Civil Statement) filed by
                   C.C.R.O., CAPITAL AREA IMMIGRANTS' RIGHTS COALITION, D.L.R.,
                   HUMAN RIGHTS FIRST, J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L.,
                   REFUGEE AND IMMIGRANT CENTER FOR EDUCATION AND LEGAL
                   SERVICES, INC., W.M.R.O., Y.G.C., Z.B.M.. (Attachments: # 1 Declaration of
                   Kaitlin Welborn, # 2 Declaration of Prajakta Sonalker, # 3 Certificate of
                   Service)(Hagerty, Elizabeth) (Entered: 10/11/2019)
10/16/2019   58    SUPPLEMENTAL MEMORANDUM to support motion for summary judgment
                   filed by MATTHEW T. ALBENCE, WILLIAM P. BARR, KENNETH T.
                   CUCCINELLI, II, EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,
                   KEVIN K. MCALEENAN, JAMES MCHENRY, JOHN P. SANDERS,
                   DONALD J. TRUMP, U.S. CITIZENSHIP & IMMIGRATION SERVICES,
                   U.S. CUSTOMS & BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION & CUSTOMS ENFORCEMENT. (Reuveni, Erez) (Entered:
                   10/16/2019)
10/23/2019   59    SUPPLEMENTAL MEMORANDUM to Support Summary Judgment filed by
                   C.C.R.O., CAPITAL AREA IMMIGRANTS' RIGHTS COALITION, D.L.R.,
                   HUMAN RIGHTS FIRST, J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L.,
                   REFUGEE AND IMMIGRANT CENTER FOR EDUCATION AND LEGAL
                   SERVICES, INC., W.M.R.O., Y.G.C., Z.B.M.. (Bernick, Justin) (Entered:
                   10/23/2019)
10/24/2019         MINUTE ORDER: The hearing on the parties' cross−motions for summary
                   judgment scheduled for October 28, 2019, at 2:00 PM is hereby CONTINUED
                   to November 4, 2019, at 2:00 PM. Should the parties have a scheduling conflict,
                   they shall jointly contact the Courtroom Deputy as soon as practicable to
                   reschedule to a mutually agreeable date and time. Signed by Judge Timothy J.
                   Kelly on 10/24/19. (lctjk2) (Entered: 10/24/2019)
10/28/2019         NOTICE of Hearing: The Motion Hearing currently set for 11/4/2019 is
                   RESCHEDULED for 11/7/2019 at 2:30 PM in Courtroom 11 before Judge
                   Timothy J. Kelly. (zkh) (Entered: 10/28/2019)
11/07/2019         Minute Entry for proceedings held before Judge Timothy J. Kelly: Motion
                   Hearing held on 11/7/2019 re 41 cross motions for Summary Judgment. Oral
                   argument heard and taken under advisement. (Court Reporter: Timothy Miller)
                   (zkh) (Entered: 11/08/2019)
11/15/2019   60

                                                                                                     25
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 26 of 85



                   NOTICE of Appearance by Thomas P. Schmidt on behalf of All Plaintiffs
                   (Schmidt, Thomas) (Entered: 11/15/2019)
01/02/2020   61    NOTICE OF WITHDRAWAL OF APPEARANCE as to C.C.R.O., CAPITAL
                   AREA IMMIGRANTS' RIGHTS COALITION, D.L.R., HUMAN RIGHTS
                   FIRST, J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L., REFUGEE AND
                   IMMIGRANT CENTER FOR EDUCATION AND LEGAL SERVICES, INC.,
                   W.M.R.O., Y.G.C., Z.B.M.. Attorney Elizabeth Hagerty terminated. (Hagerty,
                   Elizabeth) (Entered: 01/02/2020)
01/28/2020   62    TRANSCRIPT OF PROCEEDINGS before Judge Timothy J. Kelly held on
                   November 7, 2019; Page Numbers: 1−89. Date of Issuance:January 28, 2020.
                   Court Reporter/Transcriber Timothy R. Miller, RPR, CRR, NJ−CCR, Telephone
                   number (202) 354−3111, Transcripts may be ordered by submitting the
                   Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased fro m the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 2/18/2020. Redacted Transcript Deadline set for
                   2/28/2020. Release of Transcript Restriction set for 4/27/2020.(ztnr) (Entered:
                   01/28/2020)
03/05/2020   63    NOTICE OF SUPPLEMENTAL AUTHORITY by C.C.R.O., CAPITAL AREA
                   IMMIGRANTS' RIGHTS COALITION, D.L.R., HUMAN RIGHTS FIRST,
                   J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L., REFUGEE AND IMMIGRANT
                   CENTER FOR EDUCATION AND LEGAL SERVICES, INC., W.M.R.O.,
                   Y.G.C., Z.B.M. (Bernick, Justin) (Entered: 03/05/2020)
03/20/2020   64    NOTICE of Upcoming Removal by MATTHEW T. ALBENCE, WILLIAM P.
                   BARR, KENNETH THOMAS CUCCINELLI, II, EXECUTIVE OFFICE FOR
                   IMMIGRATION REVIEW (Bingham, Lauren) (Entered: 03/20/2020)
03/23/2020         MINUTE ORDER: Upon consideration of Defendants' 64 Notice of Upcoming
                   Removal, if Plaintiff J.M.M. intends to file a response to the Notice, Plaintiff
                   J.M.M. shall do so by March 24, 2020, at 5:00 p.m. Signed by Judge Timothy J.
                   Kelly on 3/23/2020. (lctjk1) (Entered: 03/23/2020)
03/24/2020   65    RESPONSE TO ORDER OF THE COURT re Order,, Set Deadlines, filed by
                   C.C.R.O., CAPITAL AREA IMMIGRANTS' RIGHTS COALITION, D.L.R.,
                   HUMAN RIGHTS FIRST, J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L.,
                   REFUGEE AND IMMIGRANT CENTER FOR EDUCATION AND LEGAL
                   SERVICES, INC., W.M.R.O., Y.G.C., Z.B.M.. (Attachments: # 1
                   Declaration)(Bernick, Justin) (Entered: 03/24/2020)

                                                                                                          26
     Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 27 of 85



04/08/2020   66    RESPONSE re 63 NOTICE OF SUPPLEMENTAL AUTHORITY, filed by
                   MATTHEW T. ALBENCE, WILLIAM P. BARR, KENNETH THOMAS
                   CUCCINELLI, II, EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,
                   KEVIN K. MCALEENAN, JAMES MCHENRY, JOHN P. SANDERS,
                   DONALD J. TRUMP, U.S. CITIZENSHIP & IMMIGRATION SERVICES,
                   U.S. CUSTOMS & BORDER PROTECTION, U.S. DEPARTMENT OF
                   HOMELAND SECURITY, U.S. DEPARTMENT OF JUSTICE, U.S.
                   IMMIGRATION & CUSTOMS ENFORCEMENT. (Bingham, Lauren)
                   (Entered: 04/08/2020)
04/24/2020   67    MOTION to Withdraw as Attorney Kaitlin Welborn by C.C.R.O., CAPITAL
                   AREA IMMIGRANTS' RIGHTS COALITION, D.L.R., HUMAN RIGHTS
                   FIRST, J.M.M., K.M.V.M., M.Y.R.B., N.G.R.L., REFUGEE AND
                   IMMIGRANT CENTER FOR EDUCATION AND LEGAL SERVICES, INC.,
                   W.M.R.O., Y.G.C., Z.B.M. (Welborn, Kaitlin) (Entered: 04/24/2020)
04/24/2020         MINUTE ORDER granting Plaintiffs' 67 Motion to Withdraw. It is hereby
                   ORDERED that attorney Kaitlin Welborn is withdrawn as counsel of record for
                   Plaintiffs. Signed by Judge Timothy J. Kelly on 4/24/2020. (lctjk1) (Entered:
                   04/24/2020)
06/01/2020         MINUTE ORDER granting the 19 , 42 , and 45 Motions for Leave to File
                   Amicus Curiae Briefs. It is hereby ORDERED that the accompanying briefs and
                   any exhibits thereto shall be deemed filed. The Court shall not consider any
                   portions that offer or rely on extra−record evidence. See IMS, P.C. v. Alvarez,
                   129 F.3d 618, 624 (D.C. Cir. 1997) (noting that to consider extra−record
                   evidence now would be to permit ex post supplementation of the record, which
                   is not consistent with the prevailing standards of agency review). Signed by
                   Judge Timothy J. Kelly on 6/1/2020. (lctjk1) (Entered: 06/01/2020)
06/01/2020   68    AMICUS BRIEF by KIDS IN NEED OF DEFENSE (KIND). (Attachment: # 1
                   Declaration) (ztth) (Entered: 06/03/2020)
06/01/2020   69    AMICUS BRIEF by PROFESSORS OF IMMIGRATION LAW. (ztth)
                   (Entered: 06/03/2020)
06/01/2020   70    AMICUS BRIEF by IMMIGRATION REFORM LAW INSTITUTE.
                   (Attachment: # 1 Exhibit − A) (ztth) (Entered: 06/03/2020)
06/30/2020   71    ORDER granting Plaintiffs' 41 Motion for Summary Judgment, denying
                   Defendants' 43 Cross−Motion for Summary Judgment, and vacating the interim
                   final rule. See Order for details. Signed by Judge Timothy J. Kelly on 6/30/2020.
                   (lctjk1) (Entered: 06/30/2020)
06/30/2020   72    MEMORANDUM OPINION in support of 71 Order granting Plaintiffs' 41
                   Motion for Summary Judgment, denying Defendants' 43 Cross−Motion for
                   Summary Judgment, and vacating the interim final rule. Signed by Judge
                   Timothy J. Kelly on 6/30/2020. (lctjk1) (Main Document 72 replaced on
                   7/7/2020) (zkh). (Entered: 06/30/2020)
08/28/2020   73    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 72 Memorandum &
                   Opinion, 71 Order by U.S. CUSTOMS & BORDER PROTECTION, JAMES
                   MCHENRY, WILLIAM P. BARR, DONALD J. TRUMP, EXECUTIVE
                   OFFICE FOR IMMIGRATION REVIEW, MATTHEW T. ALBENCE, KEVIN
                   K. MCALEENAN, U.S. DEPARTMENT OF HOMELAND SECURITY, U.S.


                                                                                                       27
Case 1:19-cv-02117-TJK Document 74 Filed 08/31/20 Page 28 of 85



              IMMIGRATION & CUSTOMS ENFORCEMENT, U.S. DEPARTMENT OF
              JUSTICE, KENNETH THOMAS CUCCINELLI, II, U.S. CITIZENSHIP &
              IMMIGRATION SERVICES, JOHN P. SANDERS. Fee Status: No Fee Paid.
              Parties have been notified. (Reuveni, Erez) (Entered: 08/28/2020)




                                                                                  28
          Case
           Case1:19-cv-02117-TJK
                1:19-cv-02117-TJK Document
                                   Document74
                                            73 Filed
                                                Filed08/31/20
                                                      08/28/20 Page
                                                                Page29
                                                                     1 of 3
                                                                          85




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CAPITAL AREA IMMIGRANTS’ RIGHTS
 COALITION, et al.,

                            Plaintiffs,

     v.
                                                        Civil Action No. 1:19-cv-02117-TJK
 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                            Defendants.


 I.A., et al.,

                            Plaintiffs,

     v.
                                                        Civil Action No. 1:19-cv-02530
 WILLIAM BARR, in his official capacity as
 Attorney General of the United States, et al.,

                            Defendants.


                                      NOTICE OF APPEAL

          Defendants hereby appeal from the Court’s orders in No. 19-2117 and 19-2530 granting

summary judgment to Plaintiffs. Specifically, Defendants appeal the order and memorandum

opinion at docket numbers 71 and 72 in 19-2117 and the order and memorandum opinion at docket

numbers 54 and 55 in 19-2530.

//

//




                                               1

                                                                                                 29
       Case
        Case1:19-cv-02117-TJK
             1:19-cv-02117-TJK Document
                                Document74
                                         73 Filed
                                             Filed08/31/20
                                                   08/28/20 Page
                                                             Page30
                                                                  2 of 3
                                                                       85




                                    Respectfully submitted,

                                    ETHAN P. DAVIS
                                    Acting Assistant Attorney General

                                    WILLIAM C. PEACHEY
                                    Director

                                    s/ Erez Reuveni
                                    EREZ REUVENI
                                    Assistant Director
                                    U.S. Department of Justice, Civil Division
                                    Office of Immigration Litigation
                                    P.O. Box 868, Ben Franklin Station
                                    Washington, DC 20044
                                    Tel: (202) 306-4293
                                    Email: Erez.R.Reuveni@usdoj.gov

                                    LAUREN C. BINGHAM
                                    PATRICK GLEN
                                    Senior Litigation Counsel

Dated: August 28, 2020              Attorneys for Defendants




                                       2

                                                                                 30
        Case
         Case1:19-cv-02117-TJK
              1:19-cv-02117-TJK Document
                                 Document74
                                          73 Filed
                                              Filed08/31/20
                                                    08/28/20 Page
                                                              Page31
                                                                   3 of 3
                                                                        85




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, I electronically filed the foregoing document with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                             By: /s/ Erez Reuveni
                                             EREZ REUVENI




                                                3

                                                                                                      31
          Case
          Case1:19-cv-02117-TJK
               1:19-cv-02117-TJK Document
                                 Document74
                                          72 Filed
                                             Filed08/31/20
                                                   06/30/20 Page
                                                            Page32
                                                                 1 of
                                                                    of52
                                                                       85




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION et al.,

               Plaintiffs,
                                                        Civil Action No. 19-2117 (TJK)
        v.

DONALD J. TRUMP et al.,

               Defendants.


I.A. et al.,

               Plaintiffs,

        v.                                              Civil Action No. 19-2530 (TJK)

WILLIAM P. BARR et al.,

               Defendants.


                                   MEMORANDUM OPINION

        Plaintiffs in these related cases are immigrant-services organizations and individual

asylum applicants. They challenge an interim final rule that significantly changes the United

States’ asylum procedures. The rule categorically disqualifies aliens arriving at the southern

border from receiving asylum unless they have already unsuccessfully sought similar protection

in another country on their way here. Plaintiffs allege that the rule is unlawful for several

reasons, including that it is contrary to the Immigration and Nationality Act and the Trafficking

Victims Protection Reauthorization Act, is arbitrary and capricious, and was issued without

notice-and-comment procedures required under the Administrative Procedure Act (APA).

Plaintiffs in the first-filed case, CAIR, also allege that the rule violates asylum applicants’ Fifth




                                                                                                        32
         Case
         Case1:19-cv-02117-TJK
              1:19-cv-02117-TJK Document
                                Document74
                                         72 Filed
                                            Filed08/31/20
                                                  06/30/20 Page
                                                           Page33
                                                                2 of
                                                                   of52
                                                                      85




Amendment due process rights. Defendants argue that this case is largely not justiciable, in part

because the organizations lack standing, which deprives the Court of subject-matter jurisdiction

over their claims.

       Plaintiffs in CAIR moved for a temporary restraining order when they filed their

complaint. At that time, Plaintiffs in that case included only nonprofit immigrant-services

organizations. The Court denied their motion because they had not shown that, absent

preliminary relief, they would suffer irreparable harm just because the rule would make it harder

to serve asylum seekers. Those organizations then amended their complaint to add individual

asylum applicants as plaintiffs and moved for a preliminary injunction. At about the same time,

Plaintiffs in I.A.—a similar immigrant-services organization and individual asylum applicants as

well—filed their suit and also moved for a preliminary injunction. After the Court consolidated

the cases, all the parties jointly asked the Court to convert the motions for preliminary relief and

the related briefing into cross-motions for summary judgment.

       The Court holds that it has subject-matter jurisdiction over the claims brought by at least

one organizational Plaintiff in each case. It also holds that Defendants unlawfully promulgated

the rule without complying with the APA’s notice-and-comment requirements, because neither

the “good cause” nor the “foreign affairs function” exceptions are satisfied on the record here.

The Court thus need not reach Plaintiffs’ other claims concerning the validity of the rule. The

Court will grant Plaintiffs’ motions for summary judgment, deny Defendants’ cross-motions, and

vacate the rule.




                                                  2

                                                                                                       33
        Case
        Case1:19-cv-02117-TJK
             1:19-cv-02117-TJK Document
                               Document74
                                        72 Filed
                                           Filed08/31/20
                                                 06/30/20 Page
                                                          Page34
                                                               3 of
                                                                  of52
                                                                     85




       Background

       A.      The Immigration and Nationality Act

       The Immigration and Nationality Act (INA), 8 U.S.C. § 1101 et seq., governs much of

the United States’ immigration system. Two portions of it are relevant to this case: the standards

applied to asylum applications, and the procedures for expedited removal.

               1.      Asylum

       “Asylum is a form of discretionary relief that allows an otherwise removable alien who

qualifies as a refugee to remain in the United States.” O.A. v. Trump, 404 F. Supp. 3d 109, 118

(D.D.C. 2019). Asylum provides individuals who qualify several distinct benefits: a path to

citizenship, eligibility for certain government benefits, and the chance for family members to

receive asylum as well. Asylum Eligibility and Procedural Modifications, 84 Fed. Reg. 33,829,

33,832 (July 16, 2019). There are other forms of relief granting removable aliens the right to

stay in this country on humanitarian grounds, but none confer those same advantages. Id.

       Under the INA, any person physically in the United States may apply for asylum.

8 U.S.C. § 1158(a)(1). A person may file that application while she is in removal proceedings or

independently. See id. §§ 8 U.S.C. 1225(b)(1)(A)(i), 1229a(c)(4). The former is sometimes

called a defensive application and the latter an affirmative application. O.A., 404 F. Supp. 3d at

121. Some persons are categorically ineligible for asylum, and several such categories are

defined by statute in the INA. See 8 U.S.C. § 1158(b)(2)(A). For example, an alien is ineligible

if she committed certain crimes, is a danger to the community, or was firmly resettled in another

country before arrival in the United States.1 Id. Assuming an applicant is not ineligible for some



1
 Additionally, as discussed below, the INA allows the Attorney General to create additional
categories of ineligibility. 8 U.S.C. § 1158(b)(2)(C).



                                                 3

                                                                                                     34
         Case
         Case1:19-cv-02117-TJK
              1:19-cv-02117-TJK Document
                                Document74
                                         72 Filed
                                            Filed08/31/20
                                                  06/30/20 Page
                                                           Page35
                                                                4 of
                                                                   of52
                                                                      85




reason, under the INA, asylum may be granted only to an applicant physically present in the

United States who is a “refugee,” i.e., someone with “a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or political

opinion.” Id. § 1158(a)(1), (b)(1)(A); id. § 1101(a)(42)(A).

       After a person applies for asylum, she receives an interview with an asylum officer. Id.

§ 1225(b)(1)(A)(ii), (B). That officer determines whether the person is eligible for asylum—that

is, first, whether she is categorically ineligible and, if not, second, whether she may be a refugee.

Id. § 1158(b)(1)(A), (B)(i). The latter determination involves deciding whether the applicant has

a “credible fear of persecution,” which exists when “there is a significant possibility” that a

person is a refugee. Id. § 1225(b)(1)(B)(v).2 If after interviewing the applicant the officer

determines that she has a credible fear of persecution, the applicant may be granted asylum in a

subsequent proceeding if an immigration judge finds that she is a “refugee” under the statute. Id.

§ 1158(b)(1); 8 C.F.R. § 208.30(f). On the other hand, if the applicant is either ineligible or does

not show a credible fear, the asylum officer enters a “negative credible fear determination.” See

8 C.F.R. § 208.30(g)(1). The applicant may appeal that determination to an immigration judge.

Id. § 208.30(g)(2); see also 84 Fed. Reg. at 33,837–38. But as described below, if the

immigration judge agrees with the asylum officer, the applicant is issued a final order of

removal. 8 C.F.R. § 1208.30(g)(2)(iv)(A).




2
  The Supreme Court has explained that an individual can qualify for asylum if she demonstrates
a ten percent likelihood that she will be persecuted on the basis of race, religion, nationality,
social group, or political opinion. INS v. Cardoza-Fonseca, 480 U.S. 421, 430–32, 439–40
(1987); see also O.A. v. Trump, 404 F. Supp. 3d 109, 120 n.3 (D.D.C. 2019). Thus, at the initial
interview stage, an asylum applicant “need only show a ‘significant possibility’ of a one in ten
chance of persecution, i.e., a fraction of ten percent.” Grace v. Whitaker, 344 F. Supp. 3d 96,
127 (D.D.C. 2018) (citation omitted).



                                                  4

                                                                                                        35
        Case
        Case1:19-cv-02117-TJK
             1:19-cv-02117-TJK Document
                               Document74
                                        72 Filed
                                           Filed08/31/20
                                                 06/30/20 Page
                                                          Page36
                                                               5 of
                                                                  of52
                                                                     85




       An applicant found ineligible for asylum may pursue other, more difficult avenues to

avoid removal from the United States. First, she may seek withholding of removal under Section

241(b)(3) of the INA. See 8 U.S.C. § 1231(b)(3); 84 Fed. Reg. at 33,834. Doing so, however,

requires her to prove to an immigration judge that “it is more likely than not” that she would be

persecuted on a protected ground. 8 C.F.R. § 1208.16(b)(2). Second, she may seek protection

under the regulations implementing Article 3 the Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (CAT). See Foreign Affairs Reform and

Restructuring Act of 1998, Pub. L. No. 105–277, § 2242(b), 112 Stat. 2681; 84 Fed. Reg. at

33,834. But doing so requires her to show that “it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2).

       As a result, these alternative paths ultimately require “a more substantial showing” than

the standard in asylum cases. O.A., 404 F. Supp. 3d at 120. And on either path, an immigration

officer performing an initial screening interview must use a more demanding standard than in

asylum cases—whether the alien has “a reasonable fear of persecution or torture,” 8 C.F.R.

§ 208.30(e)(5)—which is satisfied only “if the alien establishes a reasonable possibility that he or

she would be persecuted” because of a protected ground, id. § 208.31(c). See also 84 Fed. Reg.

at 33,837 (explaining that the reasonable-fear screening standard is more demanding than the

credible-fear standard applicable in asylum cases). Moreover, relief under either of these paths

“does not preclude the government from removing the alien to a third country where the alien

would not face persecution, does not establish a pathway to lawful permanent resident status and

citizenship, and does not afford derivative protection for the alien’s family members.” O.A., 404

F. Supp. 3d at 120.




                                                 5

                                                                                                       36
          Case
          Case1:19-cv-02117-TJK
               1:19-cv-02117-TJK Document
                                 Document74
                                          72 Filed
                                             Filed08/31/20
                                                   06/30/20 Page
                                                            Page37
                                                                 6 of
                                                                    of52
                                                                       85




               2.      Expedited Removal

       The INA sets up two types of removal proceedings: regular, under 8 U.S.C. § 1229a, and

expedited, under 8 U.S.C. § 1225. See Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 (IIRIRA), Pub. L. No. 104-208, Div. C, 110 Stat. 3009-546. The

latter applies only to certain classes of individuals, including those who are screened out of the

process by asylum officers. Expedited removal proceeds very quickly. As noted above, if an

asylum officer enters a “negative credible fear determination” after interviewing an asylum

applicant, the applicant may appeal that determination to an immigration judge. 8 C.F.R.

§ 208.30(g); id. § 1208.30(g). But if the immigration judge agrees with the asylum officer, the

applicant is given a final order of removal. Id. § 1208.30(g)(2)(iv)(A). The entire process, by

statute, takes no more than seven days. 8 U.S.C. § 1225(b)(1)(B)(iii)(III).

       Another feature of expedited removal is the limited availability of judicial review.

Congress in the IIRIRA significantly curtailed federal courts’ jurisdiction to review challenges to

an individual’s order of removal from expedited removal proceedings. See generally 8 U.S.C.

§ 1252. And the IIRIRA includes several “channeling rules” which consolidate before the courts

of appeals challenges that either seek review of a removal order or that involve questions arising

from a removal action or proceeding. Id. § 1252(a)(5), (b)(9); see also O.A., 404 F. Supp. 3d at

126–38.

       B.      The Rule

       Last year, the Departments of Justice and Homeland Security (“Departments”) jointly

published an interim final rule entitled “Asylum Eligibility and Procedural Modifications,” 84

Fed. Reg. 33,829 (July 16, 2019) (“Rule”). As discussed above, the INA authorizes the Attorney

General to “by regulation establish additional limitations and conditions, consistent with this

section, under which an alien shall be ineligible for asylum.” 8 U.S.C. § 1158(b)(2)(C). Relying


                                                 6

                                                                                                      37
         Case
         Case1:19-cv-02117-TJK
              1:19-cv-02117-TJK Document
                                Document74
                                         72 Filed
                                            Filed08/31/20
                                                  06/30/20 Page
                                                           Page38
                                                                7 of
                                                                   of52
                                                                      85




on this provision, the Rule renders aliens seeking to enter the United States at its southern border

categorically ineligible for asylum unless they first applied for similar protection in a third

country they transited through (other than the country they fled) and were rejected there. 84 Fed.

Reg. at 33,835.3 The Rule does not limit an alien’s ability to seek withholding of removal under

either Section 241(b)(3) of the INA or the CAT. 84 Fed. Reg. at 33,834. But its categorical bar

on asylum eligibility applies to adults and unaccompanied minors alike. See 84 Fed. Reg. at

33,839 n.7.

       When issuing the Rule, the Departments explained that it is intended to curb the strain on

the United States’ immigration system “by more efficiently identifying aliens who are misusing

the asylum system to enter and remain in the United States rather than legitimately seeking

urgent protection from persecution or torture.” Id. at 33,831. It also “aims to further the

humanitarian purposes of asylum.” Id. According to the Departments, the Rule will deter aliens

whose claims lack merit and will instead prioritize those who have no other options or have

experienced more extreme forms of human trafficking. Id. The Rule also seeks to combat

human smuggling by diminishing “the incentive for aliens without an urgent or genuine need for

asylum to cross the border.” Id. And the Departments add that the Rule “will better position the

United States as it engages in ongoing diplomatic negotiations with Mexico and the Northern

Triangle countries.” Id.




3
 The Rule excludes: (1) an alien who, while in transit to the United States, applied for and was
denied protection for individuals fleeing persecution or torture; (2) an alien who is a “victim of a
severe form of human trafficking,” 8 C.F.R. § 214.11; or (3) an alien who transited only through
“a country or countries that were not parties to the 1951 Convention relating to the Status of
Refugees, the 1967 Protocol, or the CAT.” Asylum Eligibility and Procedural Modifications, 84
Fed. Reg. 33,829, 33,835 (July 16, 2019).



                                                  7

                                                                                                       38
        Case
        Case1:19-cv-02117-TJK
             1:19-cv-02117-TJK Document
                               Document74
                                        72 Filed
                                           Filed08/31/20
                                                 06/30/20 Page
                                                          Page39
                                                               8 of
                                                                  of52
                                                                     85




       The Rule took effect the day it was published. Id. at 33,830. The Departments invoked

two exceptions to the APA’s usual requirements that regulations be published at least 30 days

before they take effect and that the public be offered the opportunity to comment, 5 U.S.C. § 553

(b)–(d). According to the Departments, dispensing with the notice-and-comment period was

“essential to avoid a surge of aliens who would have strong incentives to seek to cross the border

during pre-promulgation notice and comment or during the 30-day delay in the effective date.”

84 Fed. Reg. at 33,841. Separately, they claimed that the Rule “involves a ‘foreign affairs

function of the United States,’” id. (citation omitted), and therefore was exempt from notice-and-

comment procedures, 5 U.S.C. § 553(a)(1). All the same, the Departments invited interested

persons to submit comments that they represented would “be considered and addressed in the

process of drafting the final rule.” 84 Fed. Reg. at 33,830. To date, the Departments have not

promulgated a final rule.

       C.      Procedural History

       Capital Area Immigrants’ Rights Coalition (CAIR) and the Refugee and Immigrant

Center for Education and Legal Services filed the first of these two actions, challenging the Rule

on the same day it took effect. Capital Area Immigrants’ Rights Coal. (CAIR) v. Trump, No. 19-

cv-2117, ECF No. 1 (D.D.C. July 16, 2019). They immediately moved for a temporary

restraining order. CAIR ECF No. 3. About a week later, the Court denied their motion. See

CAIR, 2019 WL 3436501, at *4 (D.D.C. July 24, 2019). As the Court explained, Plaintiffs at

that time, both of which were organizations, had failed to show that the Rule would irreparably

harm them. Id. at *1–3. The Court also emphasized that Plaintiffs were not individual asylum

seekers facing immediate removal. Id. at *2–3.

       Later, Plaintiffs in CAIR filed an amended complaint adding as new plaintiffs nine

individuals and one additional organization. See CAIR ECF No. 37 (“CAIR Compl.”). The


                                                 8

                                                                                                     39
         Case
         Case1:19-cv-02117-TJK
              1:19-cv-02117-TJK Document
                                Document74
                                         72 Filed
                                            Filed08/31/20
                                                  06/30/20 Page
                                                           Page40
                                                                9 of
                                                                   of52
                                                                      85




individual Plaintiffs, proceeding under pseudonyms, see CAIR ECF No. 36, are women and

children who fled persecution and violence in Central America, Cuba, and Angola and transited

through Mexico without applying for asylum there before crossing the United States’ southern

border after the Rule took effect. CAIR Compl. ¶¶ 13–63. The organizational Plaintiffs remain

immigrant-services nonprofits that assist asylum seekers in the United States. Id. ¶¶ 64–66.

These Plaintiffs name as Defendants President Donald J. Trump, Attorney General William P.

Barr, Acting Secretary of Homeland Security Chad F. Wolf,4 and related government agencies

and leaders. Id. ¶¶ 67–79. About a month after the Rule was promulgated, the Tahirih Justice

Center (“Tahirih”), another immigrant-services organization, and another group of individual

asylum seekers brought a similar challenge to the Rule against most of the same defendants. I.A.

v. Barr, No. 19-cv-2530, ECF No. 1 (D.D.C. Aug. 21, 2019). The I.A. Plaintiffs later filed an

amended complaint adding more asylum seekers. See I.A. ECF No. 23 (“I.A. Compl.”).5

       Plaintiffs in these cases bring mostly the same claims. They contend that the Rule

violates the APA because it contradicts the INA and the Trafficking Victims Protection

Reauthorization Act (TVPRA); is arbitrary and capricious for several reasons; and that the

Departments issued it without the required notice-and-comment procedures. CAIR Compl.

¶¶ 224–47, 256–63; I.A. Compl. ¶¶ 126–40. Plaintiffs in the CAIR suit also allege that the Rule

violates asylum seekers’ Fifth Amendment due process rights. CAIR Compl. ¶¶ 248–55.




4
 Upon assuming office in November 2019, Chad Wolf was automatically substituted for Kevin
McAleenan under Federal Rule of Civil Procedure 25(d).
5
  The individual Plaintiffs in both cases, in accompanying declarations filed under seal, represent
that they are fleeing threats of political persecution, severe violence, or death, and they state that
they would fear for their own safety and that of their families if their names were disclosed as a
result of their participation in this lawsuit. See CAIR ECF No. 36; I.A. ECF No. 26.



                                                  9

                                                                                                         40
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 41
                                                                10 of 85
                                                                      52




       Plaintiffs in both cases moved for a preliminary injunction on the same day. CAIR ECF

No. 41; I.A. ECF No. 6. But after the Supreme Court stayed a nationwide injunction entered in

the Northern District of California, see Barr v. East Bay Sanctuary Covenant, 140 S. Ct. 3

(2019), the parties jointly requested that the Court convert their motions and the responsive

briefing into cross-motions for summary judgment. See CAIR ECF No. 50; see also Minute

Orders of Sept. 18, 2019.

       D.      East Bay Sanctuary Covenant Litigation

       The same day the Rule was issued, another group of immigrant-services organizations

challenged the Rule in the Northern District of California. See Complaint, East Bay Sanctuary

Covenant v. Barr, No. 19-cv-4073-JST (N.D. Cal. July 16, 2019). 6 The plaintiffs in that case

moved the next day for a temporary restraining order, which the district court converted to a

motion for a preliminary injunction. East Bay Sanctuary Covenant v. Barr, 385 F. Supp. 3d 922,

935–36 (N.D. Cal. 2019). A week later, the district court in that case entered a nationwide

injunction barring the defendants from implementing the Rule. Id. at 960. The defendants

moved for a stay pending appeal, which the Ninth Circuit granted in part. East Bay Sanctuary

Covenant v. Barr, 934 F.3d 1026, 1028 (9th Cir. 2019). Specifically, the Ninth Circuit narrowed

the injunction’s scope to apply only within that circuit. Id. It also held that while it considered

the appeal, the district court retained jurisdiction “to further develop the record in support of a

preliminary injunction extending beyond the Ninth Circuit.” Id. at 1030–31. A few weeks later,

the district court restored the nationwide scope of the injunction. East Bay Sanctuary Covenant


6
  The East Bay Sanctuary Covenant litigation challenging the Rule is separate from other
similarly named litigation challenging a different asylum-related rulemaking. See East Bay
Sanctuary Covenant v. Trump, 354 F. Supp. 3d 1094 (N.D. Cal. 2018) (challenging a regulation
issued by the Departments that, together with a presidential proclamation, effectively barred
asylum for any alien who did not enter the United States at a designated port of entry).



                                                  10

                                                                                                      41
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 42
                                                               11 of 85
                                                                     52




v. Barr, 391 F. Supp. 3d 974, 985 (N.D. Cal. 2019). The defendants then applied to the Supreme

Court for a stay of the district court’s injunction. See Barr v. East Bay Sanctuary Covenant, 140

S. Ct. 3 (2019). The Supreme Court granted the application and stayed the district court’s

injunction pending appeal. Id.

       Legal Standard

       Summary judgment is usually appropriate “if the pleadings, the discovery and disclosure

materials on file, and any affidavits [or declarations] show that there is no genuine issue as to any

material fact and that the movant is entitled to a judgment as matter of law.” Air Transp. Ass’n.

of Am. v. Nat’l Mediation Bd., 719 F. Supp. 2d 26, 31–32 (D.D.C. 2010) (alteration in original)

(citation omitted), aff’d, 663 F.3d 476 (D.C. Cir. 2011). In “a case involving review of a final

agency action under the Administrative Procedure Act, 5 U.S.C. § 706, however, the Court’s role

is limited to reviewing the administrative record, so the standard set forth in Rule 56[] does not

apply.” Id. at 32. In such cases, summary judgment “serves as the mechanism for deciding, as a

matter of law, whether the agency action is supported by the administrative record and otherwise

consistent with the APA standard of review.” Cottage Health Sys. v. Sebelius, 631 F. Supp. 2d

80, 90 (D.D.C. 2009).7

        Analysis

       As described above, Plaintiffs allege that the Rule is unlawful for several reasons, and

Defendants argue, as a threshold matter, that the Court lacks subject-matter jurisdiction over the

organizational Plaintiffs’ claims. First, as it must, the Court considers Defendants’ justiciability



7
  Plaintiffs argue—and Defendants contest—that the Court may consider evidence outside the
administrative record. See CAIR ECF No. 59 at 1–2; I.A. ECF No. 50 at 10; CAIR ECF No. 58;
I.A. ECF No. 48 (“Defs.’ Supp. Br.”). The Court need not decide this question because it finds
the Rule procedurally deficient based only on the information in the administrative record.



                                                 11

                                                                                                        42
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 43
                                                               12 of 85
                                                                     52




arguments and concludes that at least one organizational Plaintiff in each case has standing, and

that their claims fall within the INA’s zone of interests. Second, the Court turns to Plaintiffs’

claims and holds that because Defendants unlawfully failed to comply with the APA’s notice-

and-comment requirements, the Rule must be vacated. For that reason, it need not consider

Plaintiffs’ other challenges to the Rule. See Nat’l Family Planning & Reprod. Health Ass’n v.

Sullivan, 979 F.2d 227, 241 (D.C. Cir. 1992).

       A.      Justiciability

       Defendants advance several challenges to the Court’s power to hear this case. With

respect to the organizational Plaintiffs in both cases, Defendants argue that: (1) they lack

standing to sue, and (2) their claims fall outside the relevant zone of interests. The Court

addresses each in turn. Because the Court finds that at least one organization in each case has

standing, it need not consider whether the individual Plaintiffs also have standing. Town of

Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1651 (2017). For the same reason, the Court also

need not consider whether the INA’s complex jurisdiction stripping and channeling provisions—

which largely apply to individual aliens’ challenges that either seek review of a removal order or

involve questions arising from a removal action or proceeding, see O.A., 404 F. Supp. 3d at 126–

38—divest the Court of jurisdiction. Indeed, the Defendants do not even appear to argue that

these jurisdictional provisions apply to the organizational Plaintiffs, which are seeking to

vindicate their own rights under the APA.

               1.      Standing

       An organization may assert standing “on its own behalf, on behalf of its members or

both.” Equal Rights Ctr. v. Post Props., Inc., 633 F.3d 1136, 1138 (D.C. Cir. 2011). Here, the

organizational Plaintiffs in both CAIR and I.A. argue they have standing based on their own

interests. See CAIR ECF No. 22 at 3–5; I.A. ECF No. 6 at 10–11. The Court must therefore


                                                 12

                                                                                                     43
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 44
                                                                13 of 85
                                                                      52




determine whether they have shown an “actual or threatened injury in fact that is fairly traceable

to the alleged illegal action and likely to be redressed by a favorable court decision.” Equal

Rights Ctr., 633 F.3d at 1138 (quoting Spann v. Colonial Vill., Inc., 899 F.2d 24, 27 (D.C. Cir.

1990)). The Court’s standing inquiry is slightly different when a plaintiff seeks to vindicate a

procedural right, such as having been unlawfully denied the opportunity to comment on a

proposed rule. See Mendoza v. Perez, 754 F.3d 1002, 1010 (D.C. Cir. 2014). Specifically, “a

plaintiff asserting a procedural violation must show ‘a causal connection between the

government action that supposedly required the disregarded procedure and some reasonably

increased risk of injury to its particularized interest.’” Iyengar v. Barnhart, 233 F. Supp. 2d 5,

12–13 (D.D.C. 2002) (quoting Fla. Audubon Soc’y. v. Bentsen, 94 F.3d 658, 664 (D.C. Cir.

1996)). A plaintiff asserting such a violation need not, however, show that the agency would

have acted any differently. Mendoza, 754 F.3d at 1010. Yet even in the context of a procedural

injury, “the injury in fact requirement is a hard floor of Article III jurisdiction that cannot be

altered by statute.” Ctr. for Biological Diversity v. EPA, 861 F.3d 174, 183 (D.C. Cir. 2017).

Once a plaintiff clears that hurdle, though, “the normal standards for immediacy and

redressability are relaxed.” Mendoza, 754 F.3d at 1010.

       The organizational Plaintiffs “bear[] the burden of establishing these elements,” which

they must support “with the manner and degree of evidence required at the successive stages of

the litigation.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). At summary judgment, a

plaintiff “must ‘set forth’ by affidavit or other evidence ‘specific facts,’ . . . which for purposes

of the summary judgment motion will be taken to be true.” Id. But when evaluating standing,

the Court must assume that the organizational Plaintiffs would prevail on the merits of their

claims. Conference Grp., LLC v. FCC, 720 F.3d 957, 962 (D.C. Cir. 2013). Additionally, “[a]t




                                                  13

                                                                                                        44
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 45
                                                                14 of 85
                                                                      52




least one plaintiff must have standing to seek each form of relief requested in the complaint.”

Town of Chester, 137 S. Ct. at 1651.

       Defendants argue that the organizational Plaintiffs in both cases lack standing because

they have not suffered a legally cognizable injury. To satisfy the injury-in-fact requirement, an

organization must allege that it suffered a “concrete and demonstratable injury to [its]

activities—with the consequent drain on [its] resources—[that] constitutes far more than simply

a setback to the organization’s abstract social interests.” Havens Realty Corp. v. Coleman, 455

U.S. 363, 379 (1982). The D.C. Circuit has articulated a two-prong test for determining whether

an organization meets this standard. First, an organization must show that the challenged

conduct “perceptibly impair[s] the organization’s ability to provide services.” Food & Water

Watch, Inc. v. Vilsack, 808 F.3d 905, 919 (D.C. Cir. 2015). This initial showing must also

demonstrate a “direct conflict between the defendant’s conduct and the organization’s mission.”

Nat’l Treasury Emps. Union v. United States, 101 F.3d 1423, 1430 (D.C. Cir. 1996) (emphasis

omitted) (holding that such a conflict “is necessary—though not alone sufficient—to establish

standing”). Second, an organization must show that it “used its resources to counteract [the

alleged] harm.” Food & Water Watch, 808 F.3d at 919 (citation omitted); see also Spann, 899

F.2d at 27 (“Havens makes clear . . . that an organization establishes Article III injury if it alleges

that purportedly illegal action increases the resources the group must devote to programs

independent of its suit challenging the action.”).

       At least one organizational Plaintiff in each case has met this burden. Specifically, both

CAIR and Tahirih have shown how the Rule will frustrate their ability to provide legal services

directly to asylum applicants, a core component of their respective missions. CAIR ECF No. 41-

2 (“Cubas PI Decl.”) ¶¶ 3–7, 19–22; I.A. ECF No. 6-1 (“Cutlip-Mason Decl.”) ¶¶ 6, 12–13, 19–




                                                  14

                                                                                                          45
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 46
                                                                15 of 85
                                                                      52




24. As discussed above, the Rule is intended to bar many individuals from qualifying for

asylum. 84 Fed. Reg. at 33,835. As a result, individuals covered by the Rule may avoid removal

only by meeting the heightened “reasonable fear” screening standard that applies in non-asylum

withholding cases. See id. at 33,837. Both CAIR and Tahirih explain that preparing individuals

for interviews in which that standard is applied is far more resource intensive; the Rule will

therefore severely limit the number of individuals they may serve. Cubas PI Decl. ¶¶ 19, 22;

Cutlip-Mason Decl. ¶¶ 20, 23. For example, CAIR “estimates that it will be able to serve 50%

fewer asylum seekers under the Rule, based on its years of experience perfecting and timing its

service delivery models, its client base statistics, and the human and fiscal resource shifting that

it already is undertaking and will continue to undertake in an effort to respond to the Rule.”

Cubas PI Decl. ¶ 19. Additionally, both organizations explain how the Rule requires them to

now prepare children for their own proceedings. CAIR ECF No. 3-3 (“Cubas TRO Decl.”)

¶¶ 31–35; Cutlip-Mason Decl. ¶ 21. Tahirih also explains that the Rule will force more asylum

claims to be filed defensively once an alien is in removal proceedings, requiring it to spend much

more staff time on individual cases. Cutlip-Mason Decl. ¶ 19. As a result, like CAIR, Tahirih

“will be forced to reduce the number of clients [it] can serve with [its] funding.” Id. ¶¶ 23–24.

And both organizations also explain how the Rule requires them to divert resources to adapt to

the Rule. Id. ¶ 24; Cubas TRO Decl. ¶¶ 16–19.

       These declarations—the substance of which Defendants do not contest—show that the

Rule both conflicts with these organizations’ missions and inhibits their daily activities. See Ctr.

for Responsible Sci. v. Gottlieb, 346 F. Supp. 3d 29, 38 (D.D.C. 2018). They also show that

these organizations have and will continue to be required to expend resources to counteract the

Rule. See O.A., 404 F. Supp. 3d at 143; see also Sierra Club v. Jewell, 764 F.3d 1, 7 (D.C. Cir.




                                                 15

                                                                                                       46
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 47
                                                               16 of 85
                                                                     52




2014) (explaining that an injury is sufficiently imminent when a plaintiff can show a “substantial

probability of injury”) (citation omitted); Spann, 899 F.2d at 27. “No more is required to

establish standing under Havens.” O.A., 404 F. Supp. 3d at 143.

       Defendants make several arguments to the contrary, but ultimately none carries the day.

First, they argue that organizations like CAIR and Tahirih have no cognizable interest under the

INA; thus, they say, Havens is inapplicable. See CAIR ECF No. 43, I.A. ECF No. 17 (“Defs.’

Cross Mtn”) at 12. They appear to argue that the INA’s channeling provisions, 8 U.S.C.

§ 1252(a)(5) and (b)(9), together with the lack of a private statutory right of action, mean that

these organizations cannot challenge the Rule even to the extent that it affects them. See id. The

Court is unpersuaded. To begin with, Defendants have cited no case in which a court precluded

an organization from challenging an immigration-related rule under the APA as a matter of law

in this way. Indeed, the case law stands in stark contrast. 8 More fundamentally, the text of

Section 1252 provides no support for the proposition that organizations may not facially

challenge under the APA immigration-related regulations that harm their own interests. And the

specific channeling provisions cited by Defendants apply to challenges that either seek review of

a removal order or involve questions arising from a removal action or proceeding. O.A., 404

F. Supp. 3d at 126–38; see Dep’t of Homeland Sec. v. Regents of the Univ. of California, No. 18-




8
  See, e.g., O.A., 404 F. Supp. 3d at 126–38; Citizens for Responsibility & Ethics in Washington
v. U.S. Dep’t of Homeland Sec., 387 F. Supp. 3d 33, 45 (D.D.C. 2019); Auyda, Inc. v. Attorney
Gen., 661 F. Supp. 33, 34 (D.D.C. 1987), aff’d sub nom. Ayuda, Inc. v. Attorney Gen., 848 F.2d
1297 (D.C. Cir. 1988); see also Daingerfield Island Protective Soc. v. Lujan, 797 F. Supp. 25, 29
(D.D.C. 1992) (noting that “the Supreme Court has held that under the APA, it is not necessary
to find a private right of action under a particular statute in order to enforce a federal agency’s
compliance with that statute”), aff’d sub nom. Daingerfield Island Protective Soc. v. Babbitt, 40
F.3d 442 (D.C. Cir. 1994).




                                                 16

                                                                                                      47
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 48
                                                               17 of 85
                                                                     52




587, 2020 WL 3271746, at *8 (U.S. June 18, 2020) (noting that § 1252(b)(9) “is certainly not a

bar where, as here, the parties are not challenging any removal proceedings”).

       Second, Defendants argue that CAIR and Tahirih lack third-party standing to challenge

the Rule on behalf of aliens who might be removed. Defs.’ Cross Mtn at 12–13. 9 But these

organizations are not claiming standing on behalf of their clients, or any other individual asylum

applicants. They are not challenging an immigration enforcement decision. Nor are they

arguing they have standing because more of their clients may ultimately be denied asylum.

Rather, the organizational Plaintiffs argue that the Rule will directly injure them by making it

harder for them to conduct their own basic activities. Indeed, Defendants’ position would seem

to preclude an organization from bringing an APA challenge to any rule that even tangentially

relates to immigration.

       Third, Defendants argue that while “the legal landscape may have partially changed”

because of the Rule, “the organizations can still provide legal services.” Id. at 14. In

Defendants’ view, then, they have not suffered a cognizable injury. But under the law of this

Circuit, the injury requirement is not so demanding. O.A., 404 F. Supp. 3d at 143 (“Courts have

never required an organization to prove that is it entirely hamstrung by challenged actions.”); see



9
  Relatedly, Defendants also argue in passing that these organizational Plaintiffs lack standing to
challenge policies related to an agency’s discretionary enforcement decisions as they relate to a
third party. Defs.’ Cross Mtn at 12–13 (citing Linda R.S. v. Richard D., 410 U.S. 614 (1973) and
related cases). Again, the organizational Plaintiffs are not relying on any third party, nor are they
challenging the substance of any discretionary decision. Rather, they are challenging whether
the agency adhered to the procedural requirements of the APA. And Defendants have identified
no language in the statute suggesting that the INA precludes that sort of review. Defendants also
point out that at least one judge on the D.C. Circuit has questioned the scope of cognizable
organizational injuries under Havens, see People for the Ethical Treatment of Animals (PETA) v.
U.S. Dep’t of Agric., 797 F.3d 1087, 1099, 1101–03 (D.C. Cir. 2015) (Millett, J., dubitante), but
this Court lacks the power to sidestep binding Circuit precedent, United States v. Torres, 115
F.3d 1033, 1036 (D.C. Cir. 1997).



                                                 17

                                                                                                        48
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 49
                                                               18 of 85
                                                                     52




also Citizens for Responsibility & Ethics in Washington v. U.S. Dep’t of Homeland Sec., 387

F. Supp. 3d 33, 45 (D.D.C. 2019). Organizations satisfy the first prong of the injury inquiry if

they show “that their activities have been impeded” in some way. Abigail All. for Better Access

to Developmental Drugs v. Eschenbach, 469 F.3d 129, 133 (D.C. Cir. 2006) (emphasis added);

see also League of Women Voters of United States v. Newby, 838 F.3d 1, 9 (D.C. Cir. 2016)

(finding a cognizable injury where “new obstacles unquestionably [made] it more difficult for

[organizations] to accomplish their primary mission”); Turlock Irrigation Dist. v. FERC, 786

F.3d 18, 24 (D.C. Cir. 2015) (noting that “an organization must allege that the defendant’s

conduct ‘perceptibly impaired’ the organization’s ability to provide services in order to establish

injury in fact”) (citation omitted); People for the Ethical Treatment of Animals v. U.S. Dep’t of

Agric. (PETA), 797 F.3d 1087, 1093 (D.C. Cir. 2015) (noting that “the key issue is whether the

organization has suffered a concrete and demonstrable injury to its activities” (cleaned up)).

       Fourth, Defendants argue that the injuries the organizational plaintiffs say the Rule will

cause “are speculative and self-inflicted.” Defs.’ Cross Mtn at 14. While it is true that an

organization may not base standing on “a ‘self-inflicted’ budgetary choice,” PETA, 797 F.3d at

1093 (citation omitted), that is not the case here. For example, these organizational Plaintiffs do

not rely on harm flowing from expenses related to these lawsuits or budgetary decisions related

to their advocacy. See id. Rather, as discussed above, they explain how the Rule will make it

harder for them to provide their core representational services. See also Equal Rights Ctr., 633

F.3d at 1140 (noting that whether an injury is self-inflicted does not “depend on the voluntariness

or involuntariness of the plaintiffs’ expenditures,” but whether “they undertook the expenditures

in response to, and to counteract, the effects of the defendants’ alleged discrimination”).

Additionally, while the Court “may reject as overly speculative those links which are predictions




                                                 18

                                                                                                      49
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 50
                                                                19 of 85
                                                                      52




of future events,” Arpaio v. Obama, 797 F.3d 11, 21 (D.C. Cir. 2015) (citation omitted), CAIR

and Tahirih do not rely on an attenuated chain of improbable causes and effects. Rather, their

declarations persuasively “demonstrate a realistic danger of sustaining a direct injury,” and no

more is required. Id.

       Fifth, Defendants argue that the organizational Plaintiffs have not suffered a cognizable

injury just because they “must adapt to the new requirements by spending more time on their

clients’ cases, adjusting staffing, . . . analyzing the new policy[,] and revising training and

orientation materials.” Defs.’ Cross Mtn at 15. If that were all a plaintiff had to show, say

Defendants, “then any legal services or advocacy organization could sue in federal court

whenever there is a change in the law.” Id. This argument has some intuitive appeal, but it is

unsupported by D.C. Circuit precedent.

       Indeed, the two cases that Defendants cite in support of this argument are inapposite.

The passage they quote from the first case, Food & Water Watch, instructs only that an agency

may not manufacture an injury by suing. 808 F.3d at 381–82; see also Spann, 899 F.2d at 27.

They cite the second case, National Taxpayers Union, Inc. v. United States, 68 F.3d 1428, 1434

(D.C. Cir. 1995), for the proposition that “[t]he mere fact that an organization redirects some of

its resources to litigation and legal counseling in response to actions or inactions of another party

is insufficient to impart standing upon the organization.” Defs.’ Cross Mtn at 15–16. But that

case is distinguishable from the situation here. There, an advocacy organization tried to assert an

injury in part because it educated its members and the public about the consequences of new tax

legislation, something that it would ordinarily do. Nat’l Taxpayers Union, 68 F.3d at 1434. The

court in that case explained that plaintiffs “cannot convert [their] ordinary program costs into an

injury in fact.” Id. But the court was careful to distinguish that case from others, such as Spann,




                                                  19

                                                                                                        50
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 51
                                                               20 of 85
                                                                     52




where an organization had to expend greater resources on education in order to counteract the

harm it had suffered. Id.; Spann, 899 F.2d at 28–29 (noting that “increased education and

counseling could plausibly be required” to counteract defendants’ conduct). Indeed, the year

before National Taxpayers Union, the Circuit held that an organization cleared the standing

hurdle when the defendant’s conduct allegedly forced it to spend additional resources on

community counseling and reduced the effectiveness of its outreach efforts. Fair Employment

Council of Greater Washington, Inc. v. BMC Mktg. Corp., 28 F.3d 1268, 1276 (D.C. Cir. 1994).

Defendants’ interpretation of National Taxpayers Union would seem to all but preclude a legal

services organization from ever proving standing. That cannot be so. Cf. Ukrainian-Am. Bar

Ass’n v. Baker, 893 F.2d 1374, 1378–80 (D.C. Cir. 1990).

       Finally, Defendants argue that the organizational Plaintiffs may not rely on harm related

to lack of notice and comment because they have not alleged a non-procedural injury. Defs.’

Cross Mtn at 16.10 Therefore, Defendants argue, they are impermissibly seeking to vindicate “a

procedural right in vacuo.” Id. (citing Summers v. Earth Island Inst., 555 U.S. 488, 496 (2009)).

But as discussed above, CAIR and Tahirih have shown cognizable concrete injuries caused by

the Rule. Moreover, both have explained that they regularly submit comments to proposed rules

before they go into effect and they would have done so here if they had been given the

opportunity. Cubas TRO Decl. ¶ 40; Cutlip-Mason Decl. ¶ 25. Tahirih would have “explain[ed]

why the Rule is contrary to domestic law, contrary to international law, and factually



10
  Defendants argue in passing that the Departments requested comments when promulgating the
Rule, thereby “curing the very purported injuries Plaintiffs allege.” Defs.’ Cross Mtn at 16. This
argument is unpersuasive. “Permitting the submission of views after the effective date is no
substitute for the right of interested persons to make their views known to the agency in time to
influence the rule making process in a meaningful way.” New Jersey v. EPA, 626 F.2d 1038,
1049 (D.C. Cir. 1980) (citation omitted)).



                                                20

                                                                                                     51
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 52
                                                               21 of 85
                                                                     52




unsupported.” Cutlip-Mason Decl. ¶ 25. And CAIR would have “inform[ed] the Government of

the substantial and irreparable harms—both to the organization and its clients—that the policy

would create.” Cubas TRO Decl. ¶ 40. “The procedural right at stake here—the ability to

comment on [a rule which categorically bars a large number of people from qualifying for

asylum]—is quite obviously linked to their concrete interest, [providing assistance with asylum

applications].” Iyengar, 233 F. Supp. 2d at 13. Thus, CAIR and Tahirih do not seek to vindicate

merely a “procedural right without some concrete interest that is affected by the deprivation.”

Summers, 555 U.S. at 496.11 And it does not matter that some organizational Plaintiffs have in

fact commented, because that does not cure the Departments’ earlier failure. New Jersey v. EPA,

626 F.2d 1038, 1049 (D.C. Cir. 1980).

       For these reasons, the Court finds that at least one organizational Plaintiff in each case

has standing, and thus, the Court has subject-matter jurisdiction to hear their claims.

               2.      Zone of Interests

       Though not jurisdictional, the zone-of-interests test is a “tool for determining who may

invoke the cause of action” in a statute. Lexmark Int’l, Inc. v. Static Control Components, Inc.,

572 U.S. 118, 130 (2014). The test simply asks “whether a legislatively conferred cause of

action encompasses a particular plaintiff’s claim.” Id. at 127. For claims brought under the

APA, “the test is not ‘especially demanding.’” Id. at 130 (quoting Match-E-Be-Nash-She-Wish

Band of Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012) (“We apply the test in

keeping with Congress’s ‘evident intent’ when enacting the APA ‘to make agency action


11
   See also Sugar Cane Growers Co-op. of Fla. v. Veneman, 289 F.3d 89, 94–95 (D.C. Cir. 2002)
(“All that is necessary is to show that the procedural step was connected to the substantive
result.”); Fla. Audubon Soc. v. Bentsen, 94 F.3d 658, 664 (D.C. Cir. 1996) (“[T]he plaintiff must
show that the government act performed without the procedure in question will cause a distinct
risk to a particularized interest of the plaintiff.”).



                                                 21

                                                                                                    52
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 53
                                                                22 of 85
                                                                      52




presumptively reviewable.’” (citation omitted))). This is so because the APA “permits suit for

violations of numerous statutes of varying character that do not themselves include causes of

action for judicial review.” Id. To satisfy the test, the Court must “look to whether [a plaintiff]

fall[s] within the zone of interests sought to be protected by the substantive statute pursuant to

which the [Departments] acted: the INA.” Mendoza, 754 F.3d at 1016. That said, no “indication

of congressional purpose to benefit the would-be plaintiff” is required. Patchak, 567 U.S. at 225.

Rather, the critical question “is whether the challenger’s interests are such that they ‘in practice

can be expected to police the interests that the statute protects.’” Amgen, Inc. v. Smith, 357 F.3d

103, 109 (D.C. Cir. 2004) (citation omitted). The test bars suit “only when a plaintiff's ‘interests

are so marginally related to or inconsistent with the purposes implicit in the statute that it cannot

reasonably be assumed that’ Congress authorized that plaintiff to sue.” Lexmark Int’l, 572 U.S.

at 130 (citation omitted).

       CAIR and Tahirih have no trouble clearing this low hurdle. First, their interests are

neither inconsistent with nor marginally related to the INA. The INA includes a “statutory

procedure for granting asylum to refugees,” INS v. Cardoza-Fonseca, 480 U.S. 421, 427 (1987),

and these organizations help individuals navigate that procedure. See O.A., 404 F. Supp. 3d at

144. Moreover, the statute itself “includes provisions designed to ensure that pro bono legal

services of the type that the organizational Plaintiffs provide are available to asylum seekers.”

Id. (cleaned up). For example, the INA explicitly requires the Attorney General to advise an

alien applying for asylum “of the privilege of being represented by counsel,” and further requires

that the alien be provided a regularly updated list of persons “who have indicated their

availability to represent aliens in asylum proceedings on a pro bono basis.” 8 U.S.C.

§ 1158(d)(4). Similar statutory requirements exist throughout the INA to ensure that aliens in




                                                 22

                                                                                                        53
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 54
                                                                23 of 85
                                                                      52




both expedited and regular removal proceedings can be represented by counsel. See id.

§ 1228(a)(2), (b)(4)(B); id. § 1362. The Court has little trouble concluding that the

organizational Plaintiffs’ interests fall within the zone of interests protected by the INA.

       All the same, Defendants cite two cases they assert instruct otherwise. First, they point to

a chambers opinion in which Justice O’Connor, sitting as a Circuit Justice, expressed her view

that a legal assistance organization that assisted undocumented aliens fell outside the zone of

interests of the Immigration Reform and Control Act of 1986 (IRCA), Pub. L. 99–603, 100 Stat.

3359. INS v. Legalization Assistance Project of Los Angeles Cty. Fed’n of Labor (LAP), 510

U.S. 1301, 1305 (1993) (O’Connor, J., in chambers) (noting that the “IRCA was clearly meant to

protect the interests of undocumented aliens, not the interests of organizations such as

respondents”). To begin with, LAP represents the opinion of only a single Justice on an

application for interim relief that arose under a statute other than the INA. See O.A., 404

F. Supp. 3d at 145; see also East Bay Sanctuary Covenant v. Trump, 932 F.3d 742, 769 n.10 (9th

Cir. 2018); Kimble v. Swackhamer, 439 U.S. 1385, 1385 (1978) (Rehnquist, J., in chambers).

But more importantly, recently the Supreme Court has consistently adopted a broader view of the

test than the one Justice O’Connor espoused in LAP. See, e.g., Lexmark Int’l, 572 U.S. at 130;

Patchak, 567 U.S. at 225. Indeed, in National Credit Union Administration v. First National

Bank & Trust Co., the Supreme Court held—in an opinion authored by Justice Thomas over

Justice O’Connor’s dissent—that the test is satisfied so long as “the interest sought to be

protected by the complainant is arguably within the zone of interests to be protected or regulated

by the statute in question.” 522 U.S. 479, 492 (1998) (cleaned up). As discussed above, the

organizational Plaintiffs here easily clear this hurdle.




                                                  23

                                                                                                      54
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 55
                                                               24 of 85
                                                                     52




       Defendants also rely on Federation for American Immigration Reform, Inc. v. Reno

(FAIR), 93 F.3d 897 (D.C. Cir. 1996). But that case does not help them either. In FAIR, an

organization “dedicated to ‘ensuring that levels of legal immigration are consistent with the

absorptive capacity of the local areas where immigrants are likely to settle’” challenged the

government’s decision to parole Cuban immigrants. Id. at 899 (citation omitted). The Circuit

held that the organization was outside the INA’s zone of interests because it could point to

nothing in the INA that suggested Congress was concerned about the regional impact of

immigration. Id. at 901–04. Here, by contrast, the organizational Plaintiffs have pointed to those

portions of the INA that directly reference the asylum services they provide.

       For these reasons, the Court finds that the zone-of-interests test does not bar the Court

from considering the organizational Plaintiffs’ claims.

       B.      The APA’s Notice-and-Comment Requirements

       The APA generally requires substantive rules to be promulgated through notice-and-

comment rulemaking.12 See 5 U.S.C. § 553. These procedures are not a mere formality. They

“are designed (1) to ensure that agency regulations are tested via exposure to diverse public

comment, (2) to ensure fairness to affected parties, and (3) to give affected parties an opportunity

to develop evidence in the record to support their objections to the rule and thereby enhance the

quality of judicial review.” Int’l Union, United Mine Workers v. Mine Safety & Health Admin.,

407 F.3d 1250, 1259 (D.C. Cir. 2005). And they “attempt[] to provide a ‘surrogate political


12
  The Rule itself does not suggest, and Defendants do not claim, that it is covered by the APA’s
exception for non-legislative rules. See generally 84 Fed. Reg. 33,829; see also Clarian Health
W., LLC v. Hargan, 878 F.3d 346, 356 (D.C. Cir. 2017) (“The APA mandates that substantive,
legislative rules be promulgated only after public notice and comment, but it does not extend that
requirement to ‘interpretive rules, general statements of policy, or rules of agency organization,
procedure, or practice.’” (quoting 5 U.S.C. § 553(b)(3)(A))).




                                                24

                                                                                                       55
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 56
                                                                25 of 85
                                                                      52




process’ that takes some of the sting out of the inherently undemocratic and unaccountable

rulemaking process.” Regents of the Univ. of California, No. 18-587, 2020 WL 3271746, at *27

n.13 (Thomas, J., dissenting) (citation omitted)).

       Because the Rule was promulgated without these procedures, the question for the Court is

whether one of the APA’s exceptions to the usual requirements applies. 13 Defendants assert that

two do. First, under the “good cause” exception, an agency need not provide notice and an

opportunity to comment “when the agency for good cause finds (and incorporates the finding and

a brief statement of reasons therefor in the rules issued) that notice and public procedure thereon

are impracticable, unnecessary, or contrary to the public interest.” 5 U.S.C. § 553(b)(B).

Second, under the “foreign affairs function” exception, the normal notice-and-comment

requirements do not apply “to the extent that there is involved . . . a military or foreign affairs

function of the United States.” Id. § 553(a)(1).

       Despite their potentially broad sweep, the D.C. Circuit has instructed that these

exceptions must be “narrowly construed” and “reluctantly countenanced.” New Jersey, 626 F.2d

at 1045. The Circuit has also emphasized that the broader a rule’s reach, “the greater the



13
   Defendants briefly suggest that the Rule does not constitute final agency action or is otherwise
not ripe for review. Defs.’ Cross Mtn at 24–25. This argument appears only to apply to those
Plaintiffs who are individual aliens, but in any event, as applied to the organizational Plaintiffs, it
surely fails. Agency action is final if it (1) “mark[s] the consummation of the agency’s
decisionmaking process,” so that it is not “of a merely tentative or interlocutory nature,” and (2)
it is “one by which rights or obligations have been determined, or from which legal
consequences will flow.” U.S. Army Corps of Eng’rs v. Hawkes Co., 136 S. Ct. 1807, 1813
(2016). Here, for reasons already discussed, the Rule satisfies both criteria. Indeed, by its own
terms, the Rule was effective immediately, and the organizational Plaintiffs had no opportunity
to comment before it went into effect. 84 Fed. Reg. at 33,830. Additionally, the Rule is ripe for
review because the issues it presents are “purely legal,” there is no reason to believe they “would
benefit from a more concrete setting,” and—for the reasons just discussed—“the agency’s action
is sufficiently final.” Teva Pharm. USA, Inc. v. Sebelius, 595 F.3d 1303, 1308 (D.C. Cir. 2010)
(citation omitted).



                                                   25

                                                                                                          56
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 57
                                                               26 of 85
                                                                     52




necessity for public comment.” American Fed’n of Gov’t Emps. v. Block, 655 F.2d 1153, 1156

(D.C. Cir. 1981). With these baseline principles in mind, the Court considers whether either the

good cause or foreign affairs function exception applies here. Neither does.

               1.      The Good Cause Exception

       The APA permits an agency to dispense with notice-and-comment procedures when it

finds that doing so would be “impracticable, unnecessary, or contrary to the public interest,” an

exception said to require “good cause.” 5 U.S.C. § 553(b)(B). Here, Defendants assert that

providing notice and comment would have been both impracticable and contrary to the public

interest. 84 Fed. Reg. at 33,841.

        Even on top of the principles described above, the D.C. Circuit has set a high bar for

satisfying good cause. As it recently explained, review of an “agency’s legal conclusion of good

cause is de novo.” Sorenson Commc’ns Inc. v. FCC, 755 F.3d 702, 706 (D.C. Cir. 2014). In

other words, a court may not simply defer to an agency’s judgment about whether good cause

exists. Rather, the Circuit instructs, a court must “examine closely” an agency’s stated rationale

and the circumstances surrounding the agency’s decision. Council of S. Mountains, Inc. v.

Donovan, 653 F.2d 573, 580 (D.C. Cir. 1981). The good cause inquiry is both “meticulous” and

“demanding.” Sorenson, 755 F.3d at 706 (citation omitted).

       The Circuit has found notice-and-comment procedures sufficiently impracticable only in

unusual cases, such as when “air travel security agencies would be unable to address threats

posing ‘a possible imminent hazard to aircraft, persons, and property within the United States,’”

or when “a rule was of ‘life-saving importance’ to mine workers in the event of a mine

explosion.” Mack Trucks, Inc. v. EPA, 682 F.3d 87, 93 (D.C. Cir. 2012) (citation omitted). And

it has instructed that the public interest ground “is met only in the rare circumstance when

ordinary procedures—generally presumed to serve the public interest—would in fact harm that


                                                26

                                                                                                     57
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 58
                                                                27 of 85
                                                                      52




interest.” Id. at 95. The good cause exception is therefore “appropriately invoked when the

timing and disclosure requirements of the usual procedures would defeat the purpose of the

proposal—if, for example, ‘announcement of a proposed rule would enable the sort of financial

manipulation the rule sought to prevent.’” Id. (citation omitted).

       Defendants argue that notice-and-comment rulemaking would have been impracticable

and contrary to the public interest because that process would have led to a surge of asylum

seekers at the southern border of the United States. 84 Fed. Reg. at 33,841. The Departments

asserted upon the Rule’s promulgation that if it were published for notice and comment before

becoming effective, smugglers might communicate its impending effects to potential asylum

seekers, thus creating a “risk of a surge in migrants hoping to enter the country” beforehand. Id.

They also asserted that pre-promulgation “notice and comment, or a delay in the effective date,

would be destabilizing and would jeopardize the lives and welfare of aliens who could surge to

the border to enter the United States before the rule took effect.” Id. According to the

Departments, their “experience has been that when public announcements are made regarding

changes in our immigration laws and procedures, there are dramatic increases in the numbers of

aliens who enter or attempt to enter the United States along the southern border.” Id.

       Common sense dictates that the announcement of a proposed rule may, at least to some

extent and in some circumstances, encourage those affected by it to act before it is finalized. But

this rationale cannot satisfy the D.C. Circuit’s standard in this case unless it is adequately

supported by evidence in the administrative record suggesting that this dynamic might have led

to the consequences predicted by the Departments—consequences so dire as to warrant

dispensing with notice and comment procedures. See Sorenson, 755 F.3d at 707. After carefully




                                                  27

                                                                                                      58
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 59
                                                                28 of 85
                                                                      52




examining the record, the Court finds that it does not contain sufficient evidence to justify

invocation of the good cause exception.

       The evidence that Defendants rely on begins—and for the most part ends—with a single

newspaper article in the Washington Post from October 2018; indeed, it is the only specific

evidence the Departments cited when promulgating the Rule. See 84 Fed. Reg. 33,841. That

article includes several passages suggesting that: (1) after the United States abruptly stopped

separating families who applied for asylum together in the spring of 2018, smugglers encouraged

asylum seekers to bring their children and to speed up their efforts to reach the border; (2) those

same smugglers may coach asylum seekers about what to tell interviewing officers so they can

meet the credible fear standard; and (3) many months after the United States stopped separating

families, a greater proportion of asylum applicants had brought children or other family members

with them to the border. ECF No. 21-1 to 21-9 (“AR”) at 438–49.

       Under Circuit precedent, this newspaper article alone does not provide good cause to

bypass notice-and-comment rulemaking procedures for the reasons cited by Defendants. Even

assuming that the Rule was likely to have had a similar effect as the regulatory change described

in the article, the article contains no evidence that that change caused a surge of asylum seekers

at the border—let alone one on a scale and at a speed that would have jeopardized their lives or

otherwise have defeated the purpose of the Rule if notice-and-comment rulemaking had

proceeded.14 In fact, the article lacks any data suggesting that the number of asylum seekers



14
  The process of travelling through Mexico to the southern border of the United States to seek
asylum, as described in the article, is risky for a host of reasons that have nothing to do with the
Rule. Those risks are not at issue here. The question is whether there is an adequate basis for
the Departments’ prediction that, if notice-and-comment rulemaking had proceeded, a surge of
asylum seekers would have jeopardized life and defeated the purpose of the Rule, such that
Defendants’ invocation of the good cause exception was justified.



                                                 28

                                                                                                       59
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 60
                                                               29 of 85
                                                                     52




increased at all during this time—only that more asylum seekers brought children with them.

Clearly, the article suggests that smugglers are not oblivious to major changes in United States’

immigration policy, and that they pass on the information they learn to some who may use it to

game the asylum process. None of that is surprising. But at bottom, the article does little if

anything to support Defendants’ prediction that undertaking notice-and-comment rulemaking

would have led to a dramatic, immediate surge of asylum applicants at the border that would

have had the impact they suggest. And other articles from the administrative record that

Defendants cite either do not support, or even undermine, their prediction of such a surge.15

       Defendants offer no other data or information that persuasively supports their prediction

of a surge. They point the Court to several charts that they argue support their invocation of

good cause. See Defs.’ Cross Mtn at 39–40. One shows the number of enforcement actions

undertaken by Customs and Border Protection at the southwest border from October 2016

through May 2019, broken down by the alien’s country of origin. See AR at 119. But the Court

can glean little from that chart, other than that these enforcement actions decreased somewhat

during the first six months of that period, increased gradually over the next few years, and then

increased more sharply early in 2019. Defendants also point to a chart that depicts “Southwest

Border Encounters of non-Mexican Aliens” each month from October 2012 to March 2019 and



15
   For example, according to one article, about a month before the Rule was promulgated, the
President tweeted twice that Guatemala was preparing to sign an agreement that would force
migrants crossing through it to apply for asylum there and block them from seeking asylum
elsewhere, including in the United States. AR at 635. But nothing in the record suggests that
those tweets caused a surge at the southern border. Another article noted that “migrants
themselves don’t necessarily know what asylum is or why they might or might not qualify for
it,” and that some migrants incorrectly believe asylum outcomes turn on whether they have
relatives in the United States. AR at 681. A third reported that while migrants are aware of “the
basics”—for example, they “know to request asylum” and that families are less likely to be
detained—they “generally lack understanding of United States immigration law.” AR at 768.



                                                29

                                                                                                    60
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 61
                                                               30 of 85
                                                                     52




also contains some agency observations of that data. See AR at 208–20. But again, all this chart

shows is that as of March 2019, more and more non-Mexican aliens were encountered at the

southern border and that the agency projected the number to continue to rise for unspecified

reasons. Interestingly, though, the agency’s observations reflect that even the relatively high

number of encounters reported in March 2019 was not unprecedented; a higher number had been

reported a decade earlier. AR at 210.

       As far as providing a basis for predicting a surge of asylum seekers prompted by the

publishing of the Rule for notice and comment, these numbers would be meaningful if

Defendants explained that peaks or troughs in the data corresponded with regulatory or policy

changes in the United States. But Defendants have not done so, and the Court cannot find any

such analysis in the record.16 See Achagzai v. Broad. Bd. of Governors, 170 F. Supp. 3d 164,

178 (D.D.C. 2016) (noting that “it is not the Court’s role to mine the record in an effort to

identify potentially helpful evidence not identified by the parties”). At bottom, as Plaintiffs point

out, Defendants—“despite studying migration patterns closely”—have “failed to document any

immediate surge that has ever occurred during a temporary pause in an announced policy.” I.A.

ECF No. 21 at 18. That failure is striking.

       The Circuit’s decision in Tennessee Gas Pipeline v. Federal Energy Regulatory

Commission, 969 F.2d 1141 (D.C. Cir. 1992), is instructive when it comes to evaluating an




16
  The record does suggest—and the Court does not doubt—that the United States’ immigration
system at the southern border was significantly strained when the Rule was issued. For example,
documents in the record show that more people were entering the United States without
documents than had over the previous decade, AR at 676, and more of them were comprised of
families or children, AR at 223, 682. But the Departments’ prediction of a surge to the border
brought about by notice-and-comment procedures, on which they base their invocation of good
cause, is a separate matter for which the record does not contain adequate support.



                                                 30

                                                                                                        61
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 62
                                                                31 of 85
                                                                      52




agency’s invocation of good cause based on its prediction. That case involved a rule that

required natural gas pipeline companies to provide the Federal Energy Regulatory Commission

(FERC) certain environmental information on their pipeline construction plans. 969 F.2d at

1143. FERC invoked the good cause exception to dispense with notice and comment, arguing

that those procedures could contribute to environmental harm because the companies “may

respond to the proposed changes in the regulations by commencing construction” to avoid

regulatory uncertainty. Id. Judge Buckley, joined by Judges Ginsburg and Williams, rejected

the agency’s argument because it had “provided little factual basis for its belief that pipelines

[would] seek to avoid [the] future rule by rushing new construction and replacements with

attendant damage to the environment.” Id. at 1145. Indeed, the court noted that FERC had

provided only a single example where covered construction had led to environmental harm. Id.

(observing that “evidence of a single violation . . . while not insubstantial, is a thin reed on which

to base a waiver of the APA’s important notice and comment requirements”). The court also

rejected the agency’s vague and conclusory invocation of its subject-matter expertise, observing

that it “does not excuse the [agency’s] failure to cite such examples in support of its claim.” Id.;

see also id. at 1146 (noting that “if the agency has . . . a wealth of practical experience on which

to draw in order to justify its action, then it was not forced to rely on the ‘self-evident’ need for

the interim rule”).17 To be sure, the court did not suggest that impending environmental harm or



17
   In Tennessee Gas Pipeline, 969 F.2d 1141, the Circuit also distinguished Mobil Oil Corp. v.
Dept of Energy, 728 F.2d 1477 (Temp. Emer. Ct. App. 1983), a case relied on by Defendants.
Mobil Oil, in the court’s view, presented unique circumstances. 969 F.2d at 1146. The agency
in Mobil Oil issued a regulation “to equalize prices charged to different classes of customers by
oil refiners during the energy crisis of the early 1970’s.” Id. But as the Circuit observed, “[i]t is
well recognized that prices can be changed rapidly to accommodate shifts in regulatory policy.”
Id. Defendants here offered no evidence from which the Court can reasonably conclude that
migratory patterns change with anything approaching the speed of commodity prices. See id.



                                                  31

                                                                                                         62
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 63
                                                               32 of 85
                                                                     52




regulatory evasion could never constitute good cause. Rather, the court held, the agency had not

provided a record sufficient to warrant invocation of the exception. See id. at 1145.

       So too here. In Tennessee Gas Pipeline, the agency predicted a surge in potential

pipeline construction; here, the Departments predicted a surge in potential asylum seekers.

There, the agency thought that companies would act immediately to avoid more stringent

regulatory requirements; here, the Departments say that so many asylum seekers would have

acted so quickly to avoid more stringent requirements that a surge would have jeopardized their

lives and the very purpose of the Rule. There, the agency fell back on its “ample practical

experience,” id.; here, the Departments also rely on their “experience.” See 84 Fed. Reg. 33,841.

And in both cases, the agencies failed to provide meaningful factual support for their predictions.

The evidence offered by Defendants in this case—a newspaper article—is similarly too “thin [a]

reed on which to base a waiver of the APA’s important notice and comment requirements.” 969

F.2d at 1145.

       Still, Defendants argue that this Court should defer to the Departments’ invocation of

good cause. See Defs.’ Supp. Br. at 4. Although the Circuit was clear in Sorenson that an

agency’s legal conclusion of good cause is subject to de novo review, Defendants point out that

in a footnote in that case, the Circuit acknowledged that courts should “defer to an agency’s

factual findings and expert judgments therefrom, unless such findings and judgments are

arbitrary and capricious.” 755 F.3d at 706 n.3.

       The Sorenson footnote does not save Defendants’ good cause argument. To begin with,

the record contains no information suggesting that the agency sought to confirm the accuracy of

the article and so it is unclear whether the Court should afford it any deference. Cf. City of New

Orleans v. SEC, 969 F.2d 1163, 1167 (D.C. Cir. 1992) (“We have held that an agency’s reliance




                                                  32

                                                                                                      63
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 64
                                                                33 of 85
                                                                      52




on a report or study without ascertaining the accuracy of the data contained in the study or the

methodology used to collect the data is arbitrary agency action, and the findings based on [such

a] study are unsupported by substantial evidence.”) (alteration in original) (quotation omitted).

The press, of course, is not infallible. Even so, the Court assumes for argument’s sake that the

article contains findings of fact entitled to such deference. And the Court defers to them, so far

as they go. For example, as discussed above, the Court does not doubt that smugglers adjust

their sales pitches to some degree in response to changes in United States’ immigration policy.

Similarly, the Court credits the Departments’ prediction that the number of non-Mexican aliens

seeking asylum at the border would continue to increase as depicted, for whatever reason.

       The question, though, is whether Defendants’ conclusory prediction of a surge in asylum

seekers so great and so rapid as to threaten life or defeat the very purpose of the Rule if notice-

and-comment procedures were followed is entitled to deference on this record. And Circuit

precedent commands that it is not. As explained above, in Tennessee Gas Pipeline, the court

found that there was “little factual basis” for the agency’s prediction, and thus did not defer to it,

even though it was “hesitant to discount such forecasts” because they “necessarily involve

deductions based on expert knowledge of the Agency.” 969 F.2d at 1145 (citation omitted). The

same is true here.

       Sorenson itself provides another example of the Circuit declining to defer to an agency’s

predictive judgment without an adequate record or explanation. In that case, Judge Rogers

Brown, joined by Judges Griffith and Millett, rejected the agency’s invocation of good cause

because, after closely examining the record, they concluded that “there were no factual findings

supporting the reality of the threat”—a potential shortfall in a fund administered by the Federal

Communications Commission (FCC). 755 F.3d at 706. That court emphasized that the




                                                  33

                                                                                                         64
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 65
                                                               34 of 85
                                                                     52




administrative record did not reflect when the shortfall would occur or whether the FCC had

considered reasonable alternatives—other than dispensing with notice and comment—to forestall

it. See id. at 707. The record in this case suffers from similar shortcomings. For example, even

assuming some increase in asylum applications were to occur if the Rule had been subject to

notice-and-comment rulemaking, Defendants simply offer no factual basis or explanation for

when or why that increase would ripen into a crisis so severe that it would justify bypassing

those procedures. As in Sorenson, this Court in no way “exclude[s] the possibility” that the

circumstances here “could conceivably justify bypassing the notice-and-comment requirement.”

Id. at 707. But “this case does not provide evidence of such an exigency.” Id. And of course,

the Court is limited to considering the evidence in the administrative record on which Defendants

relied. See AFL-CIO v. Chao, 496 F. Supp. 2d 76, 82 (D.D.C. 2007).

       Defendants also point to East Bay Sanctuary Covenant v. Trump, 354 F. Supp. 3d 1094

(N.D. Cal. 2018). Defs.’ Cross Mtn at 40. In that case, several organizations challenged a

regulation issued by the Departments that, together with a presidential proclamation, effectively

barred asylum for any alien who did not enter the United States at a designated port of entry. See

East Bay, 354 F. Supp. 3d at 1102. The regulation in that case was also issued without notice

and comment, see id., and the Departments invoked the same two exceptions under § 553, see 83

Fed. Reg. 55,934, 55,950–51 (Nov. 9, 2018). In granting a motion for a preliminary injunction,

the district court nonetheless held in East Bay “that the Government is likely to prevail on its

claim regarding the good cause exception” based on the same newspaper article referred to

above. 354 F. Supp. 3d at 1115.

       That decision is unpersuasive for several reasons. First, Ninth Circuit precedent does not

require courts there to review an agency’s invocation of good cause de novo, as D.C. Circuit




                                                 34

                                                                                                     65
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 66
                                                               35 of 85
                                                                     52




precedent requires this Court to do. East Bay Sanctuary Covenant v. Trump, 950 F.3d 1242,

1278 (9th Cir. 2020). Second, even under its more deferential standard, the Ninth Circuit has

since rejected the district court’s conclusion that the newspaper article likely provided a basis to

invoke the good cause exception. Id. And that conclusion echoed the earlier opinion of a

different panel that denied a motion to stay the district court’s order granting a temporary

restraining order pending appeal, in which the panel also held that the Departments’

“speculative” reasoning did not support invocation of the good cause exception. East Bay

Sanctuary Covenant v. Trump, 932 F.3d 742, 777–78 (9th Cir. 2018).18

       Finally, Defendants also cite the Supreme Court’s decision in Holder v. Humanitarian

Law Project, 561 U.S. 1, 34–35 (2010), to support their argument that “courts are ill-equipped to

second-guess the Executive Branch’s prospective judgment.” Defs.’ Cross Mtn at 40–41. In

Holder, the Court denied a constitutional challenge to a criminal statute prohibiting the provision

of material support to a foreign terrorist organization. See Holder, 561 U.S. at 7–8 (citing 18

U.S.C. § 2339B). In so doing, Defendants point out, the Court noted that the “Government,

when seeking to prevent imminent harms in the context of international affairs and national

security, is not required to conclusively link all the pieces in the puzzle before we grant weight to

its empirical conclusions.” Id. at 35.

       There are many circumstances in which the law appropriately commands, as in Holder,

that courts defer to the Executive Branch’s national security judgments. But even putting aside

the many other differences between that case and this one, the record in that case consisted of far



18
  The newspaper article was apparently not part of the record when the first panel considered the
matter. See East Bay, 950 F.3d at 1286 (“I agree with the majority that merely adding the
twenty-five-word sentence from a Washington Post article was insufficient to justify changing
the motions panel result.”) (Fernandez, J., concurring).



                                                 35

                                                                                                        66
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 67
                                                               36 of 85
                                                                     52




more than a newspaper article. There, the basis for the judgments of both Congress and the

Executive about the material support statute—the latter’s set forth in an affidavit of a State

Department official—were thoroughly explained to the Court. Those judgments were informed

by extensive experience with how terrorist groups fund their activities, and the specific

designated terrorist organizations at issue, which the Executive asserted had killed thousands. Id.

at 29–30. Here, by contrast, the Departments rely on a single newspaper article that does not

even directly address the key predictive judgment in question: the likelihood of a surge in asylum

seekers so great and so rapid as to threaten human life or defeat the purpose of the Rule if notice-

and-comment procedures were followed.

       It bears emphasizing that in holding that the good cause exception does not apply, the

Court does not suggest in any way that the Executive’s broader security concerns that prompted

promulgation of the Rule were unfounded. The question for the Court is simply whether, on the

record before it, the prediction of a surge offered by the Departments provided good cause to

dispense with notice-and-comment procedures before the Rule took effect. For the reasons

explained above, the Court holds that it did not.19

               2.      The Foreign Affairs Function Exception

       The second exception Defendants invoke is the foreign affairs function exception. As

noted above, notice-and-comment requirements do not apply “to the extent there is involved . . .


19
   The Departments cite several other past rulemakings in which they say they invoked § 553’s
good cause exception to avoid a similar surge. See 84 Fed. Reg. at 33,841. But to the Court’s
knowledge, none of those rulemakings were challenged for any reason, let alone for failure to
proceed by notice-and-comment procedures. The task before the Court is to determine whether
this rulemaking complied with the APA. The Court cannot conclude that an agency’s present
conduct is lawful merely because the agency did something similar in the past. See Analysas
Corp. v. Bowles, 827 F. Supp. 20, 25 (D.D.C. 1993) (“The court need not address whether
[previous rulemakings] were proper; they are not before the court. What is before the court is the
propriety of the present interim rule; the court determines that it, indeed, is contrary to law.”).



                                                 36

                                                                                                       67
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 68
                                                                37 of 85
                                                                      52




a military or foreign affairs function of the United States.” 5 U.S.C. § 553(a)(1). Unlike the

good cause exception, there is little case law in this Circuit, or elsewhere, to guide the Court’s

application of this exception. Perhaps as a result, it presents a closer call. Still, the Court finds

that Defendants’ arguments in favor of the exception come up short.

       Plaintiffs urge a narrow reading of the foreign affairs function exception. They note that

several circuits have held that an agency may not invoke this exception just because a rule

“implicates foreign affairs.” I.A. ECF No. 6 at 24 (internal quotation and citation omitted); CAIR

ECF No. 41-1 at 18 (internal quotation marks omitted) (citing Yassini v. Crosland, 618 F.2d

1356, 1360 n.4 (9th Cir. 1980)); see also Zhang v. Slattery, 55 F.3d 732, 744 (2d Cir. 1995),

superseded by statute on other grounds, by 8 U.S.C. § 1101(a)(42); Jean v. Nelson, 711 F.2d

1455, 1478 (11th Cir. 1983). Plaintiffs in CAIR argue that the Court should limit its

interpretation of the exception to cover only those paradigmatic cases in which the rule at issue

implements treaties or regulates foreign diplomats. CAIR ECF No. 41-1 at 18 (citing City of New

York v. Permanent Mission of India to United Nations, 618 F.3d 172, 202 (2d Cir. 2010)

(applying the exception when an agency action concerned “the treatment of foreign missions”)).

And in the alternative, Plaintiffs in both cases reference a test that some courts of appeals have

adopted that extends this exception to circumstances where notice-and-comment procedures

would create “definitely undesirable international consequences.” I.A. ECF No. 6 at 23 (internal

quotation and citation omitted); CAIR ECF No. 41-1 at 19 (internal quotation marks omitted);

see Yassini, 618 F.2d at 1360 n.4; see also Rajah v. Mukasey, 544 F.3d 427, 437 (2d Cir. 2008);

Am. Ass’n of Exps. & Imps.-Textile & Apparel Grp. v. United States, 751 F.2d 1239, 1249 (Fed.

Cir. 1985); Jean, 711 F.2d at 1477. In Plaintiffs’ view, Defendants have failed to meet even that

test. I.A. ECF No. 6 at 24–25; CAIR ECF No. 41-1 at 19–20. In contrast, Defendants offer up




                                                  37

                                                                                                        68
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 69
                                                                38 of 85
                                                                      52




various reasons why, in their estimation, the Rule does in fact involve a foreign affairs function

of the United States, including its relationship with ongoing international negotiations. See

Defs.’ Cross Mtn at 41–42. And while Defendants reject the “definitely undesirable

international consequences” test because “the statute requires no such showing,” they also argue,

for many of these same reasons, that the Rule satisfies it in any event. Id. at 43–44.

       The Court starts, as it must, with the text of the statute: notice-and-comment procedures

are unnecessary “to the extent there is involved . . . a military or foreign affairs function of the

United States.” 5 U.S.C. § 553(a)(1). The first part of that phrase, “to the extent there is

involved,” applies to several other categories of rulemakings as well, including those involving

public benefits, 5 U.S.C. § 553(a)(2), and the D.C. Circuit has interpreted the phrase in that

context. Specifically, in Humana of South Carolina, Inc. v. Califano, the Circuit instructed—

consistent with the duty to “narrowly construe” and “reluctantly countenance” such exceptions,

New Jersey, 626 F.2d at 1045—that “to the extent that any one of the enumerated categories is

clearly and directly involved in the regulatory effort at issue, the Act’s procedural compulsions

are suspended.” 590 F.2d 1070, 1082 (D.C. Cir. 1978) (citations and quotations omitted)

(emphasis added). As a result, a rule falls within the foreign affairs function exception only if it

“clearly and directly” involves “a foreign affairs function of the United States.”

       The APA does not define the key terms in the second part of that phrase—“foreign

affairs” or “function”—and so the Court turns to dictionaries in use at the time of the APA’s

enactment.20 The definition of “foreign affairs” is reasonably straightforward: it refers to the




20
  See PHH Corp. v. Consumer Fin. Prot. Bureau, 881 F.3d 75, 130 (D.C. Cir. 2018) (en banc)
(Griffith, J., concurring in the judgment) (noting that undefined terms are to be given “their
ordinary meaning,” and that courts “generally begin[] with dictionaries”); MCI Telecomm. Corp.



                                                  38

                                                                                                       69
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 70
                                                                39 of 85
                                                                      52




conduct of international relations between sovereign states. See Webster’s New International

Dictionary 988 (2d ed. 1945) (defining foreign affairs to include “matters having to do with

international relations and with the interests of the home country in foreign countries”). The

meaning of “function,” on the other hand, is less so. The 1945 version of Webster’s New

International Dictionary defines it as “[t]he natural and proper action of anything; special

activity,” “[t]he natural or characteristic action of any power or faculty,” or “[t]he course of

action which peculiarly pertains to any public officer in church or state; the activity appropriate

to any business or profession; official duty.” Id. at 1019. “Function” thus appears to narrow the

exception further; to be covered, a rule must involve activities or actions that are especially

characteristic of foreign affairs. Applying these definitions, then, a “foreign affairs function”

encompasses activities or actions characteristic to the conduct of international relations. And to

sum up, to be covered by the foreign affairs function exception, a rule must clearly and directly

involve activities or actions characteristic to the conduct of international relations.

       As noted above, some circuits have adopted a test that would also permit the exception to

be invoked when notice-and-comment procedures “would provoke definitely undesirable

international consequences.” Am. Ass’n of Exps., 751 F.2d at 1249 (quotation omitted); see also

Rajah, 544 F.3d at 437; Jean, 711 F.2d at 1478; Yassini, 618 F.2d at 1360 n.4. The D.C. Circuit

has not adopted this test. And the Court declines to do so for three reasons.




v. Am. Tel. & Tel. Co., 512 U.S. 218, 228–29 (1994) (observing that the time of enactment is
“the most relevant time for determining a statutory term’s meaning”).




                                                  39

                                                                                                      70
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 71
                                                                40 of 85
                                                                      52




       First, this test is unmoored from the legislative text; it is lifted from the House Report

relating to the APA.21 But as the Supreme Court has repeatedly instructed, “the authoritative

statement is the statutory text, not the legislative history or any other extrinsic material,” Exxon

Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 568 (2005). Thus, the Court declines to

“rest[] its interpretation on legislative history,” which “is not the law.” Epic Sys. Corp. v. Lewis,

138 S. Ct. 1612, 1631 (2018). Second, requiring negative consequences “would render the

‘military or foreign affairs function’ superfluous since the ‘good cause’ exception . . . would

apply.” Mast Indus., Inc. v. Regan, 596 F. Supp. 1567, 1581 (Ct. Int’l Trade 1984) (citation

omitted). Indeed, several courts have relied on this test to find both the foreign affairs function

exception and the good cause exception satisfied on largely the same facts. See Nademi v. INS,

679 F.2d 811, 814 (10th Cir. 1982); Malek-Marzban v. INS, 653 F.2d 113, 116 (4th Cir. 1981);

Yassini, 618 F.2d at 1360–61. Third, the Second Circuit recently clarified that it applies this test

exclusively to areas of the law “that only indirectly implicate international relations” rather than

“quintessential foreign affairs functions such as diplomatic relations and the regulation of foreign

missions,” which it characterized as “different.” City of New York, 618 F.3d at 202 (emphasis

added). “Such actions clearly and directly involve a foreign affairs function, and so fall within

the exception without a case-by-case iteration of specific undesirable consequences.” Id.

(citations and quotations omitted) (emphasis added). But this approach conflicts with the D.C.




21
  In full, the relevant sentence from the House Report reads: “The phrase ‘foreign affairs
functions,’ used here and in some other provisions of the bill, is not to be loosely interpreted to
mean any agency operation merely because it is exercised in whole or part beyond the borders of
the United States but only those ‘affairs’ which so affect the relations of the United States with
other governments that, for example, public rule-making provisions would provoke definitely
undesirable international consequences.” H. Rep. No. 79-1980 at 257 (1946).




                                                 40

                                                                                                        71
           Case 1:19-cv-02117-TJK Document 74
                                           72 Filed 08/31/20
                                                    06/30/20 Page 72
                                                                  41 of 85
                                                                        52




Circuit’s admonition that a rule must “clearly and directly” involve the basis for the asserted

exception—here, the foreign affairs function—full stop, without exception.22 Califano, 590 F.2d

at 1082.

       Thus, the foreign affairs function exception plainly covers heartland cases in which a rule

itself directly involves the conduct of foreign affairs. For example, the exception covers

scenarios in which a rule implements an international agreement between the United States and

another sovereign state. Indeed, that is the only circumstance to which the D.C. Circuit has

applied it. Specifically, in International Brotherhood of Teamsters v. Pena, 17 F.3d 1478 (D.C.

Cir. 1994), the Circuit held that the foreign affairs function exception applied to a Federal

Highway Administration rule implementing a Memorandum of Understanding (MOU) between

the United States and Mexico about the countries’ reciprocal recognition of each other’s

commercial drivers’ licenses. The court noted that “the rule does no more” than carry out the




22
   Even if the Court were to adopt this test, the Rule would not satisfy it. The Departments assert
that ongoing “negotiations [with Mexico and the Northern Triangle countries] would be
disrupted if notice-and-comment procedures preceded the effective date of this rule.” 84 Fed.
Reg. at 33,842. That disruption, in turn, would allegedly “provoke a disturbance in domestic
politics in those countries, and would erode the sovereign authority of the United States to pursue
the negotiating strategy it deems to be most appropriate as it engages its foreign partners.” Id.
(cleaned up). But Defendants never explain—in their briefing or in a sworn declaration from an
involved official—why any of those things would happen merely by allowing the public to
comment on the Rule. The closest they get to bridging this gap is by arguing that “public
participation and comments may impact and potentially harm the goodwill between the United
States and [those countries],” id. But the Departments’ request for public comment (albeit after
the Rule was in effect) severely undercuts this argument. 84 Fed. Reg. at 33,830. And in any
event, a sizable gulf remains between potential harm to the goodwill between the United States
and those countries and the kind of “definitely undesirable international consequences” that
would satisfy the test. See, e.g., Rajah, 544 F.3d at 437 (noting that “sensitive foreign
intelligence might be revealed in the course of explaining why some of a particular nation’s
citizens are regarded as a threat” and that “relations with other countries might be impaired if the
government were to conduct and resolve a public debate over why some citizens of particular
countries were a potential danger to our security”).



                                                 41

                                                                                                       72
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 73
                                                               42 of 85
                                                                     52




United States’ “obligations to a foreign nation.” Id. at 1486. The rule in that case merely “added

a sentence to [a] footnote” in a regulation specifying that the Administrator had determined that

Mexican commercial drivers’ licenses met the United States’ standards. Id. at 1481; see also

Commercial Driver’s License Reciprocity With Mexico, 57 Fed. Reg. 31,454 (July 16, 1992)

(discussing the negotiations between the United States and Mexico and including the text of the

MOU itself). The exception also certainly covers rules that regulate foreign diplomats in the

United States. For example, in City of New York v. Permanent Mission of India to United

Nations, the Second Circuit held that the exception covered an action by the State Department

“exempt[ing] from real property taxes” any “property owned by foreign governments and used to

house the staff of permanent missions to the United Nations or the Organization of American

States or of consular posts.” 618 F.3d at 175. As the court observed, “the action taken by the

State Department to regulate the treatment of foreign missions implicates matters of diplomacy

directly.” Id. at 202 (emphasis added).

       That Congress would categorically exclude rules like these from notice-and-comment

procedures is unsurprising. These procedures enhance the rulemaking process by exposing

proposed regulations to feedback from a broad set of interested parties. See Int’l Union, 407

F.3d at 1259. But comments are unlikely to impact a rule to which the United States has already

effectively committed itself through international agreement. See Pena, 17 F.3d at 1486 (“After

all . . . the agreement called for the United States to recognize Mexican [commercial divers’

licenses] even if comments revealed widespread objections.”). Similarly, in the diplomatic

context, agency action may be grounded in international reciprocity. See City of New York, 618

F.3d at 178 (noting that the State Department explained that its action “conforms to the general




                                                42

                                                                                                     73
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 74
                                                                43 of 85
                                                                      52




practice abroad of exempting government-owned property used for bilateral or multilateral

diplomatic and consular mission housing”).

       Here, however, the foreign affairs function exception does not excuse the Departments

from failing to engage in notice-and-comment rulemaking before promulgating the Rule. The

Rule overhauls the procedure through which the United States decides whether aliens who arrive

at our southern border are eligible for asylum here, no matter the country from which they

originally fled. These changes to our asylum criteria do not “clearly and directly” involve

activities or actions characteristic of the conduct of international relations. They do not, for

example, themselves involve the mechanisms through which the United States conducts relations

with foreign states. Nor were they the product of any agreement between the United States and

another country, regardless of any ongoing negotiations. To be sure, Defendants say they

intended that the Rule would have downstream effects in other countries, and perhaps on those

negotiations. Obviously, they expected that the Rule would cause more aliens to apply for

protection in other countries before arriving in the United States and seeking asylum here. But

these indirect effects do not clear the high bar necessary to dispense with notice-and-comment

rulemaking under the foreign affairs function exception.

       It may seem a quibble that the exception distinguishes between rules that “clearly and

directly” involve activities characteristic of the conduct of international relations and those that

have indirect international effects. And of course, the Court is bound to apply both Circuit

precedent and the statutory text as it is, “even if it thinks some other approach might accord with

good policy.” Loving v. IRS, 742 F.3d 1013, 1022 (D.C. Cir. 2014) (cleaned up). But it is worth

pointing out that the Circuit’s holding in Califano and Congress’s use of the word “function”—

instead of, say, “effects” or “implications”—prevent the foreign affairs function exception from




                                                  43

                                                                                                       74
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 75
                                                               44 of 85
                                                                     52




swallowing the proverbial rule. There are many rulemakings that an agency might plausibly

argue have downstream effects in other countries or on international negotiations in which the

United States is perpetually engaged. Courts have, for example, warned that in the immigration

context, the “dangers of an expansive reading of the foreign affairs exception . . . are manifest.”

City of New York, 618 F.3d at 202. But this is true in other areas of the law as well. One agency

might reach for a too-sweeping interpretation of the foreign affairs function exception to argue

that a rule involving climate change that affects other countries is subject to the exception.

Another might contend that a rule regarding domestic production of some good or commodity

that impacts ongoing trade negotiations is covered. Thus, as Plaintiffs point out, courts of

appeals have generally rejected the idea that the exception applies merely because a rule

“implicate[s] foreign affairs,” City of New York, 618 F.3d at 202; see also Zhang, 55 F.3d at 744;

Yassini, 618 F.2d at 1360 n.4, or “touche[s] on national sovereignty,” Jean, 711 F.2d at 1478. In

the end, the narrowness of this exception does not mean that these agencies cannot take these

hypothetical actions; it simply means that they are not excused from engaging in notice-and-

comment rulemaking when they do.

       Defendants argue that the Rule falls within the exception for two broad reasons, but

neither passes muster. First, they say that the Rule implicates foreign affairs or the President’s

foreign policy agenda. For example, they note that “the flow of aliens across the southern border

directly implicates the foreign policy and national security of the United States.” Defs.’ Cross

Mtn at 41 (cleaned up). They explain that the Rule is “linked intimately with the Government’s

overall political agenda concerning relations with another country.” Id. at 43 (quoting Am. Ass’n




                                                 44

                                                                                                      75
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 76
                                                               45 of 85
                                                                     52




of Exps., 751 F.2d at 1249).23 And they add that the changes embodied in the Rule “involve the

relationship between the United States and its alien visitors that implicate our relations with

foreign powers, and implement the President’s foreign policy.” 24 Id. (cleaned up). But for the

reasons already explained, although the Rule implicates foreign affairs at least indirectly, that

alone is not enough to satisfy the foreign affairs function exception.

       Second, Defendants contend that notice-and-comment procedures would in some way

affect ongoing negotiations with other countries. For example, they assert that the Rule will

“facilitate ongoing diplomatic negotiations with foreign countries” about migration issues. Id. at

41 (quoting 84 Fed. Reg. at 33,842). They also argue that delaying the effective date of the Rule

would disturb the domestic political situation in other countries and hinder the United States’

negotiating strategy. Id. at 42. And relatedly, they argue that the faster the Rule went into effect,



23
   Defendants go so far as to argue that this language should be the test for whether the foreign
affairs function exception applies. Defs.’ Cross Mtn at 41. But for largely the same reasons the
Court declines to adopt the “definitely undesirable international consequences” test, it declines to
adopt this purported one as well. Nowhere does the statutory text suggest that being “linked
intimately with the Government’s overall political agenda concerning relations with another
country” meets the exception. And, as explained above, Congress could have—but did not—
exempt rulemakings that merely affect or implicate foreign affairs. In addition, even the case
from which Defendants pluck this language does not hold it out as a test for the exception; it is
dicta. In fact, in that case the Federal Circuit held that the exception applied because notice and
comment “would provoke definitely undesirable international consequences,” specifically, trade
dumping. See Am. Ass’n of Exps., 751 F.2d at 1249 (quotation omitted). Finally, in that case the
court appears to have weighed that the rule at issue involved authority Congress delegated to the
President (that he then delegated to the agency) to negotiate export agreements with foreign
countries and issue relevant regulations. See id. at 1241 (citing 7 U.S.C. § 1854 (1982)). Neither
party here argues that the Rule involves power delegated to the President, or for that matter, that
engaging in notice and comment rulemaking would unconstitutionally hinder any inherent
constitutional power of the President. Contra Trump v. Hawaii, 138 S. Ct. 2392, 2408 (2018)
(observing that 8 U.S.C. § 1182(f) “exudes deference to the President in every clause”).
24
  Defendants do not argue that this case involves a challenge to the President’s own actions,
which are “not reviewable . . . under the APA.” Franklin v. Massachusetts, 505 U.S. 788, 801
(1992).



                                                 45

                                                                                                        76
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 77
                                                               46 of 85
                                                                     52




the faster it would address the circumstances at our southern border, “thereby facilitating the

likelihood of success in the United States’ ongoing negotiations with Mexico regarding regional

and bilateral approaches to asylum, and supporting the President’s foreign-policy aims.” Id.

(cleaned up). This argument gets Defendants no further. As explained above, downstream

effects on foreign affairs or negotiations with other countries—either positive or negative—do

not bring the Rule under this exception. And while negative international effects could well

satisfy the good cause exception, Defendants do not make that argument, or back it up with an

appropriate factual record, such as sworn declarations from appropriate officials.

       Defendants also argue that the Court should defer to the Departments’ conclusion that the

foreign affairs function exception applies. Defs.’ Supp. Br. at 4 (arguing that “principles of

deference are heightened in the context of Defendants’ invocation of the ‘foreign affairs’

exception”). But they do not point to any case law suggesting that agencies are entitled to

deference in interpreting the scope of the exception. That is hardly surprising. As this Circuit

has explained, “an agency has no interpretive authority over the APA.” Sorenson, 755 F.3d at

706; see also Envirocare of Utah, Inc. v. Nuclear Regulatory Comm’n, 194 F.3d 72, 79 n.7 (D.C.

Cir. 1999) (noting that “when it comes to statutes administered by several different agencies—

statutes, that is, like the APA . . . —courts do not defer to any one agency’s particular

interpretation”). And Defendants again point to cases like Holder, 561 U.S. at 35, see Defs.’

Supp. Br. at 5. The Court reiterates that there are many circumstances in which courts

appropriately defer to the national security judgments of the Executive. But determining the

scope of an APA exception is not one of them. As noted above, if engaging in notice-and-

comment rulemaking before implementing the rule would have harmed ongoing international

negotiations, Defendants could have argued that these effects gave them good cause to forgo




                                                 46

                                                                                                   77
          Case 1:19-cv-02117-TJK Document 74
                                          72 Filed 08/31/20
                                                   06/30/20 Page 78
                                                                 47 of 85
                                                                       52




these procedures. And they could have provided an adequate factual record to support those

predictive judgments to which the Court could defer. 25 But they did not do so.

                                       *          *          *

         For all the above reasons, the Court finds that the Rule is not exempt from the APA’s

notice-and-comment procedures. Because the Departments unlawfully dispensed with those

requirements, they issued the Rule “without observance of procedure required by law,” 5 U.S.C.

§ 706.

         C.     Remedy

         The APA commands that courts “hold unlawful and set aside agency action[s]” taken

“without observance of procedure required by law.” 5 U.S.C. § 706(2)(D). And the D.C. Circuit

has held that “[f]ailure to provide the required notice and to invite public comment . . . is a

fundamental flaw that ‘normally’ requires vacatur of the rule.” Heartland Reg’l Med. Ctr. v.

Sebelius, 566 F.3d 193, 199 (D.C. Cir. 2009) (citing Sugar Cane Growers Coop. of Fla. v.

Veneman, 289 F.3d 89, 97–98 (D.C. Cir. 2002)); see also Mack Trucks, 682 F.3d at 95 (“Because

EPA lacked good cause to dispense with required notice and comment procedures, we conclude

the IFR must be vacated without reaching Petitioners’ alternative arguments.”). Having found

that the Rule was enacted unlawfully, the Court sees no reason why it should not be vacated.



25
   The portions of the administrative record that Defendants cite do not support a predictive
judgment meriting deference that international negotiations would be harmed by notice-and-
comment rulemaking. Some of those documents discuss an agreement between the United States
and Mexico requiring aliens to remain in Mexico while their asylum cases in the United States
are pending. See Defs.’ Cross Mtn at 42 (citing AR at 231–32, 537–57). Others include asylum-
related statistics. See id. (citing AR at 208–20, 222–30, 558–59). Still others include newspaper
articles indicating that the United States is pressuring other countries to do more to help reduce
the number of individuals who apply for asylum here. See id. (citing AR at 635–37, 698). But
there is, for example, no sworn declaration from a relevant official that explains the nature of the
ongoing negotiations and why notice-and-comment procedures would in fact harm them.



                                                 47

                                                                                                       78
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 79
                                                                48 of 85
                                                                      52




       Defendants suggest several alternative remedies, but they offer no compelling reason why

they make sense here. For example, they propose remand without vacatur. See ECF No. 62

83:21–84:17. And indeed, the D.C. Circuit has held—despite the text of the APA—that in some

cases, a court may remand a defective rule without vacating it. See Allied–Signal, Inc. v. NRC,

988 F.2d 146, 150–51 (D.C. Cir. 1993) (outlining the factors a court should consider when

determining whether to remand without vacatur). That approach is not without some

controversy. See Comcast Corp. v. FCC, 579 F.3d 1, 10 (D.C. Cir. 2009) (Randolph, J.,

concurring) (arguing that remand without vacatur is unlawful). But assuming it is ever

appropriate, it is not warranted here.

       Under Allied-Signal, to decide whether remand without vacatur is appropriate, courts

look to two factors: “the seriousness of the order’s deficiencies (and thus the extent of doubt

whether the agency chose correctly) and the disruptive consequences of an interim change that

may itself be changed.” 988 F.2d at 150–51 (citation omitted). When the two factors are in

equipoise, the resolution generally “turns on the Court’s assessment of the overall equities and

practicality of the alternatives.” Shands Jacksonville Med. Ctr. v. Burwell, 139 F. Supp. 3d 240,

270 (D.D.C. 2015).

       As to the first factor, deficient notice “almost always require[s] vacatur,” Allina Health

Servs. v. Sebelius, 746 F.3d 1102, 1110 (D.C. Cir. 2014); see also Shands Jacksonville Med. Ctr.,

139 F. Supp. 3d at 268 (“The Court is unable to evaluate whether the Secretary’s decision was

reasonable because her omission prevented the public from offering meaningful comments.”).

And as discussed above, the protections that notice-and-comment procedures afford are

especially important when the proposed regulation has an “expansive” reach, see Block, 655 F.2d

at 1156, as the Rule does here. Moreover, offering the public the opportunity to comment after




                                                48

                                                                                                    79
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 80
                                                               49 of 85
                                                                     52




the fact is not a substitute. New Jersey, 626 F.2d at 1049–50. In addition, because Plaintiffs

advance other colorable claims that the Rule is unlawful that the Court does not reach, “leaving

the regulations in place during remand would ignore petitioners’ potentially meritorious

challenges,” Natural Res. Def. Council v. EPA, 489 F.3d 1250, 1262 (D.C. Cir. 2007) (citation

omitted).26 As to the second factor, Defendants have presented no evidence suggesting that

“[t]he egg has been scrambled” so that “there is no apparent way to restore the status quo ante,”

Sugar Cane Growers, 289 F.3d at 97. Indeed, that recent pandemic-related administrative action

appears to have effectively closed the southern border indefinitely to aliens seeking asylum only

underscores that vacatur of the Rule will not result in prohibitively disruptive consequences. 27

Thus, both Allied-Signal factors weigh against remand without vacatur.

       To be sure, courts in this Circuit have sometimes applied Allied-Signal, in one way or

another, to stay vacatur when vacating a rule immediately would create confusion, see Chamber

of Commerce v. SEC, 443 F.3d 890, 909 (D.C. Cir. 2006), when the parties both support a stay,

see Anacostia Riverkeeper, Inc. v. Jackson, 713 F. Supp. 2d 50, 52–55 (D.D.C. 2010), or “where

a prolonged agency remand threatens to deprive one or more parties of significant rights,” Bauer



26
  See also AFL-CIO v. Chao, 496 F. Supp. 2d 76, 93 (D.D.C. 2007) (“Vacatur thus has the
virtue of eliminating the significant risk that unions will be forced in early 2008 to comply with a
rule that this Court has found to be procedurally defective and whose substantive validity has not
yet been confirmed.”).
27
  See Notice of Order Under Sections 362 and 365 of the Public Health Service Act Suspending
Introduction of Certain Persons From Countries Where a Communicable Disease Exists, 85 Fed.
Reg. 17,060 (Mar. 26, 2020); Amendment and Extension of Order Under Sections 362 and 365
of the Public Health Service Act, Order Suspending Introduction of Certain Persons From
Countries Where a Communicable Disease Exists, 85 Fed. Reg. 31,503 (May 26, 2020); see also
Notification of Temporary Travel Restrictions Applicable to Land Ports of Entry and Ferries
Service Between the United States and Mexico, 85 Fed. Reg. 16,547 (Mar. 24, 2020);
Notification of Temporary Travel Restrictions Applicable to Land Ports of Entry and Ferries
Service Between the United States and Mexico, 85 Fed. Reg. 37,745 (June 24, 2020).



                                                 49

                                                                                                       80
         Case 1:19-cv-02117-TJK Document 74
                                         72 Filed 08/31/20
                                                  06/30/20 Page 81
                                                                50 of 85
                                                                      52




v. DeVos, 332 F. Supp. 3d 181, 185 (D.D.C. 2018). But this case presents none of those

situations.

        Defendants also urge the Court to “limit any relief to the actual parties before the Court,”

Defs.’ Supp. Br. at 5, pointing to Justice Thomas’s concurrence in Trump v. Hawaii, 138 S. Ct.

2392 (2018), id. at 7. But there, Justice Thomas addressed the propriety of nationwide

injunctions, Trump, 138 S. Ct. at 2424–29, which is not the issue here. As the D.C. Circuit has

explained—and as Defendants concede, see Defs.’ Supp. Br. at 9 n.1—“[w]hen a reviewing

court determines that agency regulations are unlawful, the ordinary result is that the rules are

vacated—not that their application to the individual petitioners is proscribed.” Nat’l Min. Ass’n

v. U.S. Army Corps of Eng’rs, 145 F.3d 1399, 1409 (D.C. Cir. 1998) (alteration in original)

(quoting Harmon v. Thornburgh, 878 F.2d 484, 495 n.21 (D.C. Cir. 1989)); see also O.A., 404

F. Supp. 3d at 153.28

        Defendants also contend that vacatur is prohibited by several provisions of the INA, but

again, the Court is not persuaded. They first argue that Section 1252(e)(1)’s prohibition on

“declaratory, injunctive, or other equitable relief in any action pertaining to an order to exclude

an alien in accordance with [expedited removal]” prohibits vacatur. Defs.’ Supp. Br. at 9–10.

But the organizational Plaintiffs, like CAIR and Tahirih, are not challenging any specific order to

exclude an individual alien; they bring a facial challenge to the Rule. For that reason, Section




28
   Defendants’ reliance on the Fourth Circuit’s opinion in Virginia Soc’y for Human Life, Inc. v.
FEC, 263 F.3d 379 (4th Cir. 2001), overruled by The Real Truth About Abortion, Inc. v. FEC,
681 F.3d 544 (4th Cir. 2012), is misplaced for the same reason. Defs.’ Supp. Br. at 6. The court
in that case merely observed in dicta that the APA does not mandate nationwide injunctive relief.
Virginia Soc’y for Human Life, 263 F.3d at 393–94. But even setting aside the practical
challenges inherent in vacating the Rule only as to Plaintiffs in this case, see O.A., 404
F. Supp. 3d at 153, precedent in this Circuit instructs otherwise.



                                                 50

                                                                                                       81
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 82
                                                               51 of 85
                                                                     52




1252(e)(1) does not apply. Second, Defendants point to Section 1252(f)’s dictate that “no court

(other than the Supreme Court) shall have jurisdiction or authority to enjoin or restrain the

operation of the provisions of [8 U.S.C. §§ 1221–32] other than with respect to the application of

such provisions to an individual alien against whom proceedings under such part have been

initiated.” Id. at 10–11. But again, that section does not apply here. The Rule was issued under

12 U.S.C. § 1158(b)(2)(c), see 84 Fed. Reg. at 33,835, not one of the provisions covered by

Section 1252(f). See O.A., 404 F. Supp. 3d at 158. Moreover, by vacating the Rule, the Court is

not enjoining or restraining the INA’s operation. 29

       Finally, Defendants argue that “in light of the Supreme Court’s order in Barr v. East Bay

Sanctuary Covenant,” 140 S. Ct. 3 (2019), the Court should “stay the effect of any decision

concerning relief pending resolution of East Bay.” Defs.’ Supp. Br. at 12–13. The Court sees no

reason to do so. The parties in East Bay are still litigating the propriety and scope of preliminary

relief, and the Supreme Court’s order simply stayed the nationwide scope of the preliminary

injunction entered by the district court. At bottom, the Court can glean little from the Supreme

Court’s one-paragraph order other than that a majority of Justices believed the factors meriting a

stay were satisfied. See 140 S. Ct. at 3; see also Maryland v. King, 567 U.S. 1301, 1301 (2012)



29
   The Court sees no reason why the relief available to the organizational Plaintiffs would be
governed by Section 1252. See Defs.’ Supp. Br. at 9–12. But even assuming it is, Defendants’
arguments also run headlong into Section 1252(e)(3), which authorizes courts in this District to
make “determinations” about whether relevant regulations issued by the Attorney General are in
violation of law. According to Defendants, the INA allows the Court only to issue these
“determinations” from which no legal consequences flow. See id. at 10. But it would be very
strange if Congress—in a section entitled “Challenges on validity of the system”—empowered
this Court to determine that a regulation was unconstitutional but left it powerless to remedy it.
Indeed, such a result could be inconsistent with Article III. See Preiser v. Newkirk, 422 U.S.
395, 401 (1975) (noting that “a federal court has neither the power to render advisory opinions
nor ‘to decide questions that cannot affect the rights of litigants in the case before them.’”
(citation omitted)).



                                                 51

                                                                                                       82
        Case 1:19-cv-02117-TJK Document 74
                                        72 Filed 08/31/20
                                                 06/30/20 Page 83
                                                               52 of 85
                                                                     52




(Roberts, C.J., in chambers) (listing the factors the Supreme Court considers when deciding

whether to grant a stay).

       For these reasons, the Court holds that vacatur is the appropriate remedy and that neither

remand without vacatur nor a stay of vacatur is warranted.

       Conclusion

       For all these reasons, the Court will grant Plaintiffs’ Motions for Summary Judgment,

CAIR ECF No. 41, I.A. ECF No. 6; deny Defendants’ Cross-Motions, CAIR ECF No. 43, I.A.

ECF No. 17; and vacate the Rule. A separate order will issue.


                                                             /s/ Timothy J. Kelly
                                                             TIMOTHY J. KELLY
                                                             United States District Judge

Date: June 30, 2020




                                               52

                                                                                                    83
          Case
           Case1:19-cv-02117-TJK
                1:19-cv-02117-TJK Document
                                   Document74
                                            71 Filed
                                                Filed08/31/20
                                                      06/30/20 Page
                                                                Page84
                                                                     1 of 2
                                                                          85




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION et al.,

                Plaintiffs,
                                                   Civil Action No. 19-2117 (TJK)
        v.

DONALD J. TRUMP et al.,

                Defendants.


I.A. et al.,

                Plaintiffs,

        v.                                         Civil Action No. 19-2530 (TJK)

WILLIAM BARR et al.,

                Defendants.


                                           ORDER

        For the reasons stated in the Court’s Memorandum Opinion, Capital Area Immigrants’

Rights Coalition (CAIR) v. Trump, No. 19-cv-2117, ECF No. 72 (D.D.C. June 30, 2020), I.A. v.

Barr, No. 19-cv-2530, ECF No. 55 (D.D.C. June 30, 2020), it is hereby ORDERED that

Plaintiffs’ Motions for Summary Judgment, CAIR ECF No. 41, I.A. ECF No. 6, are GRANTED;

it is further

        ORDERED that Defendants’ Cross-Motions for Summary Judgment, CAIR ECF No. 43,

I.A. ECF No. 17, are DENIED; and it is further

        ORDERED that the interim final rule, Asylum Eligibility and Procedural Modifications,

84 Fed. Reg. 33,829 (July 16, 2019), is VACATED.




                                                                                                84
        Case
         Case1:19-cv-02117-TJK
              1:19-cv-02117-TJK Document
                                 Document74
                                          71 Filed
                                              Filed08/31/20
                                                    06/30/20 Page
                                                              Page85
                                                                   2 of 2
                                                                        85




       This is a final, appealable Order.

       SO ORDERED.

                                                  /s/ Timothy J. Kelly
                                                  TIMOTHY J. KELLY
                                                  United States District Judge

Date: June 30, 2020




                                                                                 85
